Jonathan Torin Kidder v. State of Maryland
No. 53, September Term 2020


Criminal Procedure – Right to an Impartial Jury – Jury Selection. Article 21 of the
Maryland Declaration of Rights and the Sixth Amendment to the federal Constitution both
guarantee a defendant charged with a serious crime the right to a trial by an impartial jury
drawn from a fair cross-section of the community, although that does not mean that a jury
must contain representatives of all the economic, social, religious, racial, political, and
geographical groups of the community. The process used to select a jury must meet the
constitutional standard.

Criminal Procedure – Jury Selection. Maryland Code, Courts and Judicial Proceedings
Article, §8-404(b) was enacted to implement the constitutional right to an impartial jury.
A jury selection method that involves the systematic or intentional exclusion of a
cognizable group does not comply with that statute.

Criminal Procedure – Jury Selection – Discretion of Trial Judge. The Maryland Rules
and applicable statutes provide that a trial judge has discretion in directing the process for
selection of a jury in a criminal case. So long as that process complies with applicable
constitutional standards, an appellate court reviews that process for abuse of discretion.

Criminal Procedure – Right to an Impartial Jury – Jury Selection – Exclusion of
Cognizable Group. A defendant who asserts that the jury selection process employed at
the defendant’s trial violated the right to an impartial jury has the burden of demonstrating
that the jury selection process involved the systematic or intentional exclusion of a
cognizable group.

Criminal Procedure – Right to an Impartial Jury – Jury Selection. A defendant did
not carry his burden of showing that his constitutional right to an impartial jury was
violated because he did not show that any prospective jurors were excluded from his jury
by a trial court’s jury selection method without being excused for cause or by peremptory
strike. Even assuming any prospective jurors were excluded, the defendant failed to show
the systematic or intentional exclusion of any cognizable group.
Circuit Court for Worcester County
Case No. C-23-CR-18-000177
Argument: May 7, 2021
                                                                                         IN THE COURT OF APPEALS
                                                                                              OF MARYLAND

                                                                                                   No. 53

                                                                                            September Term, 2020

                                                                                   _____________________________________

                                                                                           JONATHAN TORIN KIDDER

                                                                                                      V.

                                                                                             STATE OF MARYLAND
                                                                                   _____________________________________

                                                                                                   Barbera, C.J.,
                                                                                                   McDonald
                                                                                                   Watts
                                                                                                   Hotten
                                                                                                   Getty
                                                                                                   Booth
                                                                                                   Biran,

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                            Opinion by McDonald, J.
                                                                                          Watts and Getty, JJ., dissent.
                                                                                   ______________________________________

                                                                                             Filed: August 4, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2021-08-04 13:27-04:00




Suzanne C. Johnson, Clerk
       One who is charged with a serious crime has a constitutional right to trial by an

impartial jury. That right has long been understood to implicitly require that a jury be

selected from a fair cross-section of the community. The fair cross-section requirement

does not mean that a jury must precisely mirror the demographics of the community.

Rather, there must be no systematic or intentional exclusion of any cognizable group in the

jury selection process. This appeal concerns whether a particular method of selecting a

jury violates that standard.

       Petitioner Jonathan Torin Kidder was charged in the Circuit Court for Worcester

County with numerous criminal offenses related to a drunk driving incident in 2018 that

resulted in the death of a cyclist. To select a jury for the trial, the trial judge posed a series

of voir dire questions to the entire jury venire – the panel of prospective jurors summoned

for the trial. Voir dire questions are designed to elicit information that might reveal cause

to excuse members of the venire from service on the particular jury. The trial judge asked

the members of the venire to indicate whether they had a response to each question and

took note of each prospective juror who did so, without immediately questioning individual

members of the panel as to their answers to assess possible challenges to exclude each of

those prospective jurors for cause. Instead, after posing all of the voir dire questions, the

judge determined the number of prospective jurors who had not responded to any of the

questions – and therefore would not be subject to challenges for cause. The trial judge then

calculated the total number of prospective jurors needed to seat a jury (taking into account

the peremptory strikes the parties were entitled to exercise). Next, the trial judge conducted

individual questioning of the panel members and considered challenges for cause, only to
the extent necessary to obtain the requisite number of prospective jurors for the exercise of

peremptory strikes.

         The jury found Mr. Kidder guilty of all charges. Mr. Kidder appealed that verdict,

asserting, among other things, that the method of jury selection used by the trial judge

violated his right to an impartial jury. He argues that the trial judge impermissibly excluded

numerous groups of people from his jury without making specific findings of bias or other

cause.

         The Court of Special Appeals affirmed Mr. Kidder’s convictions, and so do we.

There is no indication in the record that any cognizable group was excluded from the jury

as a result of the method of jury selection. Prospective jurors were excluded from

consideration for the jury only if excused for cause or by peremptory strike. As in any case

in which the venire consists of many more individuals than are needed for the jury, the

selection process never reached some members of the venire, but that does not mean they

were “excluded” from the jury. Nonetheless, while this selection method may appear more

efficient than other methods of jury selection and a trial judge does not know in advance

which particular members of the jury venire will – or will not – have a response to a voir

dire question, trial judges should refrain from using it. This selection method uses a

criterion for re-ordering the jury panel – silence in response to initial voir dire questions –

that, though neutral on its face, may result in a jury that, though impartial, may not be as

attentive and engaged as we want our juries to be.




                                              2
                                              I

                            Jury Selection in Criminal Trials

A.     Right to Impartial Jury

       Both Article 21 of the Maryland Declaration of Rights and the Sixth Amendment to

the federal Constitution guarantee a defendant charged with a serious crime the right to an

impartial jury – a right sometimes traced to the Magna Carta of 1215. Duncan v. Louisiana,

391 U.S. 145, 151-52 (1968). That right implicitly requires that the jury venire – the panel

of prospective jurors from which the jury for a particular trial is selected – be drawn from

a fair cross-section of the community. Holland v. Illinois, 493 U.S. 474, 480 (1990); Taylor

v. Louisiana, 419 U.S. 522, 530 (1975). However, there is no requirement that a jury

chosen for a particular case “must mirror the community and reflect the various distinctive

groups in the population.” Taylor, 419 U.S. at 538. “Indeed, it would be impossible to

apply a concept of proportional representation to the petit jury in view of the heterogeneous

nature of our society.” Batson v. Kentucky, 476 U.S. 79, 85 n.6 (1986).

B.     Jury Plans, Pools, and Panels

       State law implements the constitutional directives. The circuit court in each county

is to have a plan for creating a jury pool from a “fair cross section of the adult citizens”

who reside in the county. Maryland Code, Courts & Judicial Proceedings Article (“CJ”),

§§8-104, 8-201. Under the plan, the circuit court’s jury commissioner is to select names

of individuals to serve in the court’s jury pool for a particular interval. CJ §8-310. Each

individual selected for an interval is generally assigned a number which is used to identify

the individual during a jury selection process. Procedures differ in their precise details


                                             3
among different jurisdictions. On days when trials are scheduled in a circuit court, a

sufficient number of individuals from the jury pool, taking into account the number

anticipated to be needed, is summoned to the courthouse, and then, as needed, may be

directed to a courtroom for the jury selection process in a particular trial. CJ §8-401. In

this opinion, we shall refer to the members of the jury pool summoned to the courthouse

and sent to a courtroom for a particular trial as the venire or jury panel for that case. We

shall refer to members of a venire as “prospective jurors.”1

C.     Jury Selection at Trial

       A criminal trial begins with the selection of the jury. That process is intended to

select an impartial jury by eliminating prospective jurors who may harbor a bias or

prejudice with respect to the particular defendant, the charges at issue in the case, or the

witnesses in the case; who may be unwilling to follow the court’s instructions on the law

governing the case; or who should be excused from service on the particular case for some

legitimate reason. See Collins v. State, 452 Md. 614, 623-24 (2017); Charles v. State, 414

Md. 726, 733 (2010).

       Jury selection can be thought of as a two-stage process: an initial stage directed to

challenges for cause and a second stage at which parties exercise peremptory strikes.




       1
          Terms such as “jury pool,” “jury panel,” “venire,” “prospective juror,” and
“qualified juror” are sometimes used interchangeably in certain contexts to mean the same
group or individuals and are sometimes used in other contexts to mean different subsets of
groups or individuals. We shall do our best to make clear and to be consistent in our use
of those terms in this opinion.



                                             4
       First Stage – Voir Dire Questions and Challenges for Cause

       The first stage involves questioning of prospective jurors as a group, sometimes

with follow-up questioning of individual jurors at the bench. Maryland Rule 4-312(e).

This is often referred to as voir dire, and the questions asked are referred to as voir dire

questions. A prospective juror’s answers to voir dire questions may result in the trial judge

excusing that individual “for cause” – an assessment that the individual, for one reason or

another, might not be able to discharge the juror’s obligation to decide a case fairly and

impartially for the duration of the trial. CJ §8-404(b)(2)(ii).

       During the past decade, a special committee of the Maryland State Bar Association

(“MSBA”) developed and published model voir dire questions for both criminal and civil

trials. MSBA Special Committee on Voir Dire, Model Jury Selection Questions (2018).

The product of those efforts has been endorsed by this Court in a published opinion.

Collins, 452 Md. at 628-32.

       This Court has frequently emphasized that, unlike courts in many other jurisdictions,

Maryland courts allow only “limited voir dire” – meaning that the sole purpose of voir dire

questioning is to determine whether prospective jurors should be struck for cause, not to

elicit information for the exercise of peremptory strikes in the second stage of jury

selection. E.g., Kazadi v. State, 467 Md. 1, 46-47 (2020); Collins v. State, 463 Md. 372,

404 (2019); Pearson v. State, 437 Md. 350, 356-57 (2014); Washington v. State, 425 Md.

306, 312 (2012).

       The trial judge must ensure that enough panel members will remain after

prospective jurors are excused for cause during the first stage of jury selection to provide


                                              5
the necessary number of jurors and alternates, taking into account the number of

peremptory strikes that each party can exercise at the second stage of jury selection.

Maryland Rule 4-312(f).

       Second Stage – Peremptory Strikes

       The second part of the jury selection process involves the seating of a jury from the

members of the jury panel who remain after challenges for cause have been decided.

During this stage the parties may eliminate some potential jurors from service on the jury

by exercising their “peremptory challenges,” also called “peremptory strikes.”2 CJ §8-

404(b)(2)(i).

       Each party is allotted a specific number of peremptory strikes,3 which the party may

exercise at its discretion for a good reason or on a whim, but not for a prohibited




       2
         Whether peremptory strikes ensure, or detract from, the impartiality of a jury is an
open question. Some jurisdictions (including England, the origin of the peremptory strike)
have eliminated peremptory strikes in jury selection. Some American Supreme Court
justices have suggested that they should also be abolished in this country. See Batson v.
Kentucky, 476 U.S. 79, 105-08 (1986) (Marshall, J., concurring); Miller-El v. Dretke, 545
U.S. 231, 266-73 (2005) (Breyer, J., concurring); see also Morris B. Hoffman, Peremptory
Challenges Should be Abolished: A Trial Judge’s Perspective, 64 U. Chi. L. Rev. 809
(1997).
       3
          Generally, the Maryland Rules allot each party four peremptory strikes with
respect to the selection of the 12 jurors in a criminal trial. Maryland Rule 4-313(a)(1).
Additional peremptory strikes are provided if the potential sentence upon conviction could
exceed 20 years imprisonment. Maryland Rule 4-313(a)(2)-(3); see also CJ §8-420. For
each alternate juror to be selected, the State has the same number of peremptory strikes as
the number of defendants – e.g., if there are two defendants, the State has two peremptory
strikes as to each alternate juror to be selected. Each defendant has two peremptory strikes
as to each alternate juror to be selected. Maryland Rule 4-313(a)(4).



                                             6
discriminatory purpose.4 This stage of the process is conducted by considering prospective

jurors one by one in the order designated by the trial judge. The parties take turns either

accepting the particular juror for service on the jury or exercising a peremptory strike.

Maryland Rules 4-312(g) (prospective jurors to be called from list in order designated by

trial judge), 4-313(b) (alternation of strikes). Prospective jurors deemed “acceptable” by

both sides may be seated in the jury box. However, even though a party has deemed a

prospective juror acceptable, the party may be permitted to strike that juror “from the box”

later if the party still has peremptory strikes available. This second stage of jury selection

ordinarily does not involve further questioning of prospective jurors.

        At this stage, a trial judge has discretion to call prospective jurors for consideration

in whatever order the judge has determined is appropriate. Maryland Rule 4-312(f)-(g).

Often, judges simply call the prospective jurors by reference to a range of numbers that

starts with the juror with the lowest number. However, nothing in the rules or statutes

governing jury selection requires the trial judge to start at any particular place in the jury

list.

                                               II

                                         Background

        The issues in this appeal relate solely to selection of the jury. For context, we briefly

sketch the facts of the case and the prosecution that resulted. We then focus on the manner




        4
            See Batson v. Kentucky, 476 U.S. 79 (1986).



                                                7
in which the jury was selected for Mr. Kidder’s trial. Finally, we describe the course of

Mr. Kidder’s appeal.

A.     The Incident and the Prosecution

       Mr. Kidder Drives Drunk, Strikes and Kills a Cyclist, Then Crashes into a Car

       The evidence introduced at trial, viewed in the light most favorable to the jury’s

verdict, established the following facts.

       On May 6, 2018, at around 10:00 p.m., Mr. Kidder was driving his sport utility

vehicle on Racetrack Road in Berlin, Maryland when he struck Jose Madrid Pineda, who

was riding a bicycle home from work that night.5 A neighbor who heard a “boom” came

outside, saw Mr. Madrid and his bicycle on the ground, and called 911. Mr. Madrid was

later found in a nearby ditch. He died of his injuries.

       Mr. Kidder did not stop after striking Mr. Madrid. Rather, he continued driving. A

short distance away, another driver, Devon Alexander, had stopped at a traffic light and

was waiting to turn left into the parking lot of a convenience store. Mr. Kidder crashed

into Mr. Alexander’s car. After the collision, Mr. Alexander got out of his car to check on

Mr. Kidder. Both drivers then moved their vehicles out of the traffic lanes.

       Mr. Alexander observed that Mr. Kidder smelled strongly of alcohol, was slurring

his speech, had red eyes, and stumbled when he stepped out of his sport utility vehicle. Mr.



       5
         The victim, an immigrant from Honduras, is referred to in some places in the
record as “Mr. Pineda” and in other places as “Mr. Madrid.” In accordance with the naming
customs of Spanish-speaking countries and the references to him by his family members,
we will refer to him by the latter name.



                                              8
Kidder told Mr. Alexander that he had not seen Mr. Alexander’s car. He told Mr.

Alexander that he had been drinking, that he did not have insurance, and that he was not

having a good day.

        Mr. Alexander’s aunt and cousin, who lived nearby, came to the scene of the

collision and also observed that Mr. Kidder smelled of alcohol and seemed impaired. A

call was made to 911 and Mr. Alexander advised Mr. Kidder to remain at the scene of the

crash. After pacing back and forth for a while, Mr. Kidder left on foot before the police

arrived.

        Charges, Trial, and Sentencing

        A warrant was issued for Mr. Kidder’s arrest, and police apprehended him at his

home.

        Mr. Kidder was charged in a criminal information in the Circuit Court for Worcester

County with: (1) negligent homicide by motor vehicle while under the influence of alcohol,

in violation of Maryland Code, Criminal Law Article (“CR”), §2-503; (2) negligent

homicide by motor vehicle while impaired by alcohol, in violation of CR §2-504; (3) failure

to remain at the scene of an accident involving death, in violation of Maryland Code,

Transportation Article (“TR”), §20-102(b)(1); (4) negligent driving, in violation of TR

§21-901.1(b); (5) driving while under the influence of alcohol, in violation of TR §21-

902(a)(1)(i); and (6) driving while impaired by alcohol, in violation of TR §21-

902(b)(1)(i).

        During a two-day trial in November 2018, the State presented testimony of Mr.

Alexander, Mr. Alexander’s aunt and cousin, the neighbor who heard the first collision


                                             9
involving Mr. Madrid and saw its aftermath, a DNA analyst who matched blood on Mr.

Kidder’s SUV to Mr. Madrid, an assistant medical examiner who explained how the

injuries suffered by Mr. Madrid in the collision resulted in his death, and State Police

troopers who investigated the incident. The State also introduced photos of both crash

sites, and a surveillance video from a nearby business that captured part of the collision of

Mr. Kidder’s SUV with Mr. Madrid. The defense did not call any witnesses, and Mr.

Kidder elected not to testify.

       At the conclusion of the trial, the jury found Mr. Kidder guilty on all six counts. On

January 28, 2019, Mr. Kidder was sentenced to an aggregate sentence of 20 years

imprisonment with all but 10 years suspended, to be followed by five years of supervised

probation, and a fine of $1,000.

B.     Jury Selection at Mr. Kidder’s Trial

       The Circuit Court had summoned 60 prospective jurors from the county jury pool

for Mr. Kidder’s trial. At the outset of the trial, the trial judge explained to counsel how

he planned to conduct jury selection:

               [T]he process that the Court intends to follow is a process that actually
       is obtained and referenced in [a] model jury selection question manual put
       together by the Maryland State Bar Association Special Committee on Voir
       Dire 2015 through 2016 report. In that publication it references methods –
       this is the last page, page 91, where it says methods commonly used in
       Maryland for jury selection.

              And it is No. 4 as the commonly used method in Maryland for jury
       selection albeit commonly used might be a term of art because, at least




                                              10
       according to this publication, there are just a few Circuit Court judges who
       utilize this method.6

              But I note that it is not … pursuant to the publication, it is not a
       disapproved method as is method No. 3 which actually has a highlight that
       says method disapproved in Wright v. State, 411 Md. 503, 2009, and it cites
       two other cases.7

       6
         It is evident from the description and page number cited by the trial judge that he
was referring to judicial education handout materials from a program conducted by the
Judicial College of Maryland in October 2016. Those materials include an early version
of the MSBA special committee’s report on voir dire questions for criminal trials, which
appears on pp. 72-90 of the materials. The report itself does not list options for jury
selection methods. However, immediately following the MSBA committee’s report in the
judicial education handout materials is a single page (numbered p. 91) entitled “Methods
Commonly Used in Maryland for Jury Selection.” Option 4 on that list corresponds to the
jury selection method used by the judge in this case. It reads as follows:

       4. Judge reads all the questions to the panel as a group. Responses are noted.
       If there are a sufficient number of jurors who did not respond to any question
       which would allow the jury to be picked then the responders are dismissed
       without being questioned and the jury is picked only from among the non-
       responders without any further questioning. This method is used by only a
       few judges in Baltimore City.

It is thus evident that the trial judge mistakenly associated that single-page list with the
MSBA committee report that preceded it in the judicial education materials. Materials
provided during Judicial College programs are typically not publicly available under
Maryland Rule 16-913(e), but the relevant portion of this particular handout may be
accessed at the following link: https://perma.cc/HRX4-XJE3. The same list of jury
selection methods referenced by the trial judge had also appeared in a 2009 article in The
Maryland Daily Record. See Dennis M. Sweeney, Sweeney: What is the Wright Way to
Question Potential Jurors?, The Daily Record (Dec. 28, 2009), available at
https://perma.cc/EK8R-NM2H.

       In any event, while the trial judge’s attribution of the source of this method of jury
selection may not have been precisely accurate, it is true that it was a recognized method
of selection used by at least some other judges.
       7
         The jury selection method disapproved in the Wright case involved asking all
prospective jurors collectively 17 voir dire questions in a row without obtaining or
recording any responses from the jury panel, and then questioning each juror individually
as to whether the individual had a response to any of the 17 questions, thereby effectively
requiring each prospective juror to remember the questions and any responses for the


                                             11
The trial judge then did some math to calculate the total number of prospective jurors

needed for the second stage of jury selection to seat a jury, following the elimination of

any prospective jurors who were struck for cause. In particular, the judge planned to seat

12 jurors and one alternate – i.e., 13 jurors were needed for the trial. If each party exercised

all of their peremptory strikes, an additional 11 prospective jurors would be needed to allow

for those strikes.8 Thus, once any challenges for cause had been resolved, a total of 24

prospective jurors would be needed to select the jury.

       The trial judge then elaborated on the method he would use to select the requisite

24 prospective jurors. The method he chose was seemingly more efficient because it

focused the selection process on prospective jurors unlikely to be excused for cause. The

trial judge explained:

              What the Court’s intention to do regarding the voir dire process is to
       ask all of the questions in their entirety noting any affirmative or negative
       responses on the jury list by the juror number. And since the questions are
       enumerated, it’s actually a pretty easy process to follow.

              Once all of the questions have been propounded to the venire panel,
       the Court will then determine using – with the assistance of the clerk – will
       determine if there are 24 individuals who have not answered affirmatively or
       negatively to any question.



duration of the selection process. The list of jury selection options in the judicial education
materials that the trial judge was apparently referencing noted (at p. 91) that the method
used in Wright had been disapproved, citing that case and two others, as the trial judge
indicated.
       8
         Each side could exercise four peremptory strikes as to the jurors; the defense had
two strikes as to the alternate juror, and the State had one strike as to the alternate juror –
an aggregate total of 11 peremptory strikes.



                                              12
              If they have not answered affirmatively or negatively, there would be
       no reason to bring them up to the bench for additional questioning.

            If that number is 24 – if there are 24 such individuals, then we can
       immediately go to alternating strikes to the selection process.

Defense counsel objected to the method, arguing both that it “would prohibit individuals

[from serving on the jury] for benign reasons who would otherwise have no issues sitting

in judgment of a case like this,” like “having a relative in law enforcement or having a

strong feeling about a particular crime,” and that it would “be tantamount to the Court

exercising sua sponte cause challenges without inquiring as to whether an individual would

be unable to sit fairly and impartially in this case.”

       The trial judge responded to the objection, explaining that this method did not

involve striking any prospective juror simply because the individual responded to a voir

dire question:

              [T]he record is very clear, in the event that 24 people – there are not
       24, but let’s say only 20 people who have not answered any question, then
       we would examine jurors until we had the number 24. So my proposed
       method in no way is an absolute bar to the possibility of further examination
       of the venire panel or individual potential jurors.

              It also needs to be absolutely clear that the Court by following this
       process, I’m not determining, not even remotely close to determining, that
       people who have answered affirmatively or negatively to any question that
       they are not qualified jurors, and that they should therefore be stricken for
       cause.

The judge explained that he believed that the initial sorting of prospective jurors under this

method was not a determination whether the individuals were “qualified versus

unqualified,” but simply a means to “move this case along.”




                                              13
              And so it must be clear that I am not determining qualified versus
       unqualified. This is simply a method that gives all parties an assurance that
       the person who is coming forward to be selected as a juror doesn’t have a
       potential bias because even when we examine individuals further about an
       affirmative response to a question, then there can sometimes be objections to
       whether or not or motions to strike for cause that the Court overrules. And
       so I’m not determining that these individuals are unqualified. It’s simply a
       process that for – it moves this case along.

Finally, the judge indicated that he believed that the method had been “approved” as part

of the MSBA model jury selection question manual.9

       As further detailed in the Appendix attached to this opinion, the trial judge then

posed 18 voir dire questions to the venire. Appendix at pp. 1-4. After he asked a question,

those panel members who had an affirmative answer to the question stood, and the judge

took note of their juror numbers. Nine of the 18 questions elicited affirmative responses

from at least one juror. Of the 60 members of the venire, 46 prospective jurors responded

to one or more of the questions; the remaining 14 prospective jurors did not respond to any

of the questions. Thus, under the method of jury selection chosen by the trial judge, those

14 prospective jurors were advanced to the second stage of jury selection at which the

parties would exercise peremptory strikes.

       To obtain the requisite 24 jurors needed for the second stage of jury selection, the

trial judge then proceeded to conduct individual questioning at the bench of prospective


       9
          As indicated in footnote 6 above, the MSBA special committee had not endorsed
the method, but the method had been widely circulated on a list of methods actually used
by other Maryland trial judges. The list of jury selection methods that the trial judge
referred to thus might be more accurately characterized as a descriptive list of the methods
that had been used, as opposed to a normative list of methods that should be used (although
it did indicate that the method used in Wright had been “disapproved”).



                                             14
jurors who had indicated an affirmative response to one or more of the voir dire questions.

Appendix at p. 5. The judge called those jurors to the bench one-by-one for individual

questioning, in numerical order starting with the lowest juror number. Some of those

prospective jurors were excused for cause as a result of that questioning,10 but 10 survived

the additional questioning without being excused for cause, and the court had the necessary

24 prospective jurors.11 Id.

       The court then proceeded to the second stage of jury selection. Proceeding by

numerical order, the trial judge began to call each of those 24 prospective jurors for

consideration by the parties. The State and the defense took turns either declaring a

prospective juror “acceptable” or exercising a peremptory strike against that individual. Of

the first 11 prospective jurors considered in this manner, 10 had indicated a response to

voir dire questions and had been individually questioned. When it was the turn of one

panel member who had not indicated a response to any of the voir dire questions, there was

a brief exchange between the judge and the prospective juror during which the latter

advised the trial judge that “I was asleep.” The parties exercised peremptory strikes against

five prospective jurors who had responded to voir dire questions and three prospective




       10
          Jurors who were excused for cause indicated prior convictions for drunk driving,
personal familiarity with the homicide victim or witnesses, a moral belief in not judging
others, or a bias in favor of police testimony.
       11
          As it later turned out, only 21 prospective jurors were ultimately needed in the
second stage of jury selection, as the parties did not exercise any of their aggregate three
strikes with respect to the alternate juror.



                                             15
jurors who had not. Appendix at p. 6. In the end, the jury was composed of five jurors

who had responded to voir dire questions and seven who had not.12 Appendix at p. 7.

       At the conclusion of jury selection, both the State and the defense indicated that they

were satisfied with the jury.13 The clerk then swore in the 12 jurors and one alternate.

C.     Appeal

       Mr. Kidder appealed his convictions, raising a number of issues. Among those

issues was a contention that the jury selection method employed by the trial judge

“excluded significant parts of the community from the jury in violation of his right to a fair

and impartial jury.”

       In an unreported decision, the Court of Special Appeals affirmed the verdict but

remanded for resentencing on one count.14 Kidder v. State, 2020 WL 6260088 (Oct. 23,

2020). The intermediate appellate court rejected Mr. Kidder’s argument concerning jury

selection. However, citing its recent decision in Williams v. State, 246 Md. App. 308



       12
          If no peremptory strikes had been exercised, 10 of the members of the jury
(including the alternate) would have been panel members who responded to voir dire
questions, were then questioned individually, and were not struck for cause.
       13
          Defense counsel, stating that he did not want to waive his objections to the method
of jury selection, qualified that his statement that the jury was “acceptable” was subject to
his previous objections. This reference to previous objections avoided any argument that
the defense waived those objections. See State v. Ablonczy, ___ Md. ___, 2021 WL
2562312 (2021).
       14
          The intermediate appellate court vacated the sentence on the charge of failing to
stop at the scene of an accident involving death because the State had failed to provide Mr.
Kidder requisite notice for an enhanced sentence for that offense. It remanded the case for
the Circuit Court to re-sentence Mr. Kidder on that count. Kidder, 2020 WL 6260088 at
*12.



                                             16
(2020), which involved a challenge to the same method of jury selection, the court stated

that this method, while “not impermissible,” was “ill-advised.” Kidder, 2020 WL 6260088

at *7.15

       Mr. Kidder filed a petition for a writ of certiorari, which we granted.

                                             III

                                         Discussion

       Mr. Kidder presents two arguments why the method of jury selection at his trial

should result in reversal of his convictions. First, he argues that the method “violated [his]

right to a trial by a jury drawn from a fair cross-section of the community as guaranteed by

Article 21 of the Maryland Declaration of Rights.”16 Second, he argues that, in using this

method, the trial judge impermissibly struck individuals from his jury in violation of CJ

§8-404(b).

A.     Standard of Review

       Trial courts have broad discretion in how jury selection is conducted, including the

form and substance of voir dire questions. Wright v. State, 411 Md. 503, 508 (2009);

Dingle v. State, 361 Md. 1, 13-14 (2000). An appellate court reviews how a trial judge

conducts jury selection under an abuse of discretion standard. Wright, 411 Md. at 507-08.




       15
         The same trial judge presided at the trials of both this case and the Williams case,
which occurred some months after the trial of Mr. Kidder’s case. The appeals in the two
cases were argued on the same day (April 8, 2020) before the same panel of the Court of
Special Appeals.
       16
            Petitioner’s Brief at 7.



                                             17
Of course, it would be an abuse of discretion for a trial court to use a method of jury

selection that violated a defendant’s right to an impartial jury. A party claiming denial of

the right to an impartial jury bears the burden of proving that the jury selected was not

impartial. Bristow v. State, 242 Md. 283, 286 (1966).

B.     Whether the Jury Selection Method Violated the Right to an Impartial Jury

       Mr. Kidder does not directly attack the impartiality of the jury at his trial. That

decision seems prudent as nothing in the record suggests that any of the jurors who actually

sat on his case were biased in any respect as to him or the charges against him. Instead, he

asserts that the jury selection method used by the trial judge violated the requirement that

the jury be drawn from a fair cross-section of the community.

       This Court first addressed the fair cross-section requirement in Wilkins v. State, 270

Md. 62, 65 (1973).17 Quoting cases construing the constitutional right and citing the

Maryland statute that implements that right – at that time, codified at Maryland Code,

Article 51, §1 et seq.18 – the Court stated that the “[t]he American tradition … necessarily

contemplates an impartial jury drawn from a cross-section of the community.” Id. (citation

and internal quotation marks omitted). As the Court noted, the requirement that a jury

panel be drawn from a fair cross-section of the community “does not mean, of course, that

every jury must contain representatives of all social, religious, racial, political and




        In Wilkins, this Court adopted the opinion of the Court of Special Appeals “with
       17

minor editing.” 270 Md. at 63.
       18
            We shall return to Article 51, §1 et seq. in a later section of this opinion.



                                                18
geographical groups of the community …. But it does mean that prospective jurors shall

be selected by court officials without systematic and intentional exclusion of any of these

groups.” Id. Thus, the focus of an inquiry concerning the selection of a jury is not whether

the jury itself is a representative cross-section of the community, but whether the selection

of jurors “produced a systematic or intentional exclusion of any cognizable group or class

of qualified citizens.” Id. at 6619 (citation and internal quotation marks omitted).




       19
          That is the test that the Court of Special Appeals applied to assess this method of
jury selection in its decisions in Williams and in this case. Williams, 246 Md. App. at 344-
45; Kidder, 2020 WL 6260088 at *8.

       The same or a similar test has been applied in many other jurisdictions when a
defendant has challenged the composition of a grand or trial jury for failure to meet a fair
cross-section requirement. Many of those cases used the concept of “cognizable group” in
applying the Supreme Court decision in Duren v. Missouri, 439 U.S. 357 (1979), which
held that the fair cross-section requirement of the Sixth Amendment was violated when a
“distinctive group” is under-represented in the jury selection process due to a systematic
exclusion of that group. See, e.g., Rayburn v. State, 495 So.2d 733 (Ala. Crim. App. 1986)
(county residents with out-of-county zip code were not cognizable group); Barber v. Ponte,
772 F.2d 982 (1st Cir. 1985) (discussing whether young adults are a cognizable group);
Willis v. Zant, 720 F.2d 1212, 1215-17 (11th Cir. 1983) (same); State v. Williams, 659
S.W.2d 778, 780 (Mo. 1983) (en banc) (discussing whether attorneys are a cognizable
group); State v. Haskins, 450 A.2d 828, 834-36 (Conn. 1982) (considering 10 different
groups proffered by defendant as cognizable groups); State v. Nelson, 603 S.W.2d 158,
163-64 (Tenn. Crim. App. 1980) (members of religious commune that constituted more
than 10% of county population were cognizable group); State v. Acosta, 608 P.2d 83, 87
(Ariz. App. 1980) (Mexican-Americans were cognizable group, but people aged 18-24
were not); State v. Foster, 242 N.W.2d 876, 880-81 (Neb. 1976) (19 and 20 year old voters
were not a cognizable group); State v. Taylor, 303 So.2d 169, 170-71 (La. 1974) (same);
see also People v. Estrada, 93 Cal. App. 3d 76, 86-96 (Cal. App. 1979) (considering claim
that various categories of people should be considered cognizable groups); United States
v. Black Bear, 878 F.2d 213, 214-15 (8th Cir. 1989) (Native Americans were a cognizable
group).



                                             19
       To apply this test, we consider:       (1) whether the method of jury selection

systematically or intentionally excluded certain prospective jurors; and (2) if so, whether

those excluded constitute a “cognizable group.”          Mr. Kidder bears the burden of

establishing both propositions. As explained in more detail below, the record of this case

does not bear out either proposition.

       1.     Whether Any Prospective Jurors Were Excluded from the Jury

       Referring to some members of the jury venire who were not considered at the

peremptory challenge stage of jury selection, Mr. Kidder argues that the jury selection

method used by the trial judge “skipped over” certain prospective jurors.20 He asserts that

this resulted in the exclusion of those individuals from the jury.

       The selection method used by the trial judge is characterized more accurately as a

re-ordering of the jury panel for purposes of the second stage of jury selection than as an

“exclusion” of any particular juror. Of the panel members who had responded to voir dire

questions, some might have been excused for cause and would never have made it to the

second stage of jury selection.21 As to the others, it was also inevitable that many (if not


       20
          Mr. Kidder asserts that 19 prospective jurors with juror numbers 314 or greater
were “skipped over.” However, even if the trial judge had proceeded in strict numerical
order, as Mr. Kidder apparently would prefer, most of those prospective jurors would not
have been considered for his jury because they would not have been reached. Ten jurors
with juror numbers lower than 314 were initially seated on the jury. Appendix at p. 6.
Even after some of those jurors had been struck from the box by the parties, only five
additional jurors with numbers greater than 314 were seated on the jury.
       21
          It is notable that this method of jury selection did not suffer from the problem
identified by this Court in Wright – forcing panel members to remember the questions and
their answers for the duration of the first stage of the jury selection process. Instead, the
trial judge in this case followed the manner of questioning endorsed by this Court in


                                             20
most) of those prospective jurors would not be excused for cause after individual

questioning, but still would never be reached in the selection process, because 60

prospective jurors had been summoned and only 24, at the most, were needed for the final

stage of the jury selection. From a trial judge’s perspective, it would certainly seem more

efficient to re-order the panel in a way that focused on prospective jurors who never would

be excused for cause – as they did not respond to any of the questions designed to ferret

out such cause – before spending the time and effort to consider and resolve whether there

was good cause to excuse every panel member who did respond to voir dire questions when

most of them would never be reached for the final stage.

       As indicated earlier, a trial judge has discretion under the Maryland Rules to reorder

a jury panel. See Maryland Rule 4-312(f) (“Before the exercise of peremptory challenges

… [t]he judge shall … prescribe the order to be followed in selecting individuals from the

list”) (emphasis added); 4-312(g)(1) (“The individuals to be impaneled as sworn jurors,

including any alternates, shall be called from the qualified jurors remaining in the order

previously designated by the trial judge and shall be sworn.”) (emphasis added). Thus,

there is no requirement that a jury be selected from a panel in any particular order. See,

e.g., Adams v. State, 183 Md. App. 188 (2008), rev’d on other grounds, 415 Md. 585 (2010)

(rejecting challenge to trial judge’s decision to select jurors beginning with seventh

member of panel). And, of course, a defendant does not have a right to have any particular


Wright: asking the voir dire questions of the panel generally, soliciting an indication as to
which members of the panel had a response after each question was read, noting the number
of each such panel member, and then, during individual questioning, asking what prompted
that individual’s responses to particular questions. See Wright, 411 Md. at 514.


                                             21
panel member seated on the jury. Tichnell v. State, 287 Md. 695, 714 (1980) (under Article

21, “an accused does not have the right to be tried by any particular jury or jurors”).

       Mr. Kidder argues that the trial judge’s re-ordering of the jury panel in this manner

“constructively excluded” some of the jurors who indicated a response to a voir dire

question. That argument overlooks the facts that 14 prospective jurors who had responded

to the trial court’s initial voir dire questions were, in fact, subject to further questioning,

that 10 of those prospective jurors advanced to the peremptory strike stage, and that five of

them eventually were seated on Mr. Kidder’s jury. Appendix at pp. 5-7.

       Any method of jury selection would have entailed only 24 members of the 60-

member panel – at the most – being considered at the second stage of jury selection (for

the exercise of peremptory strikes). That means that 36 members of the panel would not

be involved in the second stage of jury selection. Under Mr. Kidder’s theory, any of those

36 prospective jurors who had not been excused for cause would have been “excluded”

from his jury.22 However, those prospective jurors were not “excluded” from the jury; they

simply were not reached. As anyone who has participated in team sports knows, there is a

difference between being cut from the team and being designated third-string goalie but

not taking the field in a particular game because the team never needed to call upon more

than the first and second strings for that game.




       22
         Similarly, if 100 prospective jurors had been summoned for the case, up to 76
prospective jurors (100 minus 24) would have been “excluded” under Mr. Kidder’s theory.



                                              22
       2.     Whether any “Cognizable” Groups Were Excluded

       Assuming for the sake of argument that panel members who did not advance to the

second stage of jury selection were “excluded” from the jury, the next question is whether

they constitute a “cognizable” group.

       In Wilkins, this Court adopted the criteria applied in federal case law to distinguish

a cognizable group for purposes of the right to an impartial jury:

       ● Defining and limiting factor. “A cognizable group is not one whose
       membership shifts from day to day or whose members can be arbitrarily
       selected.”

       ● Cohesion. “There must be a common thread which runs through the
       group, a basic similarity in attitudes or ideas or experience which is present
       in members of the group and which cannot be adequately represented if the
       group is excluded from the jury selection process.”

       ● Exclusion may result in bias. “[T]here must be a possibility that
       exclusion of the group will result in partiality or bias on the part of juries
       hearing cases in which group members are involved. That is, the group must
       have a community of interest which cannot be adequately protected by the
       rest of the populace.”

See 270 Md. at 67 (quoting United States v. Guzman, 337 F. Supp. 140, 143-44 (1972)).23



       23
          Mr. Kidder asserts that Wilkins involved an application of only the federal
Constitution – i.e., the Sixth Amendment – and suggests, in general terms, that Article 21
of the Maryland Declaration of Rights is more demanding. However, Wilkins did not
explicitly cite either constitutional provision, and there is no suggestion in that case – or
any other of this Court – that the right to an impartial jury under the federal Constitution
differs from the same right under the State Constitution. The wording of the two
constitutional provisions is virtually identical. Compare Maryland Declaration of Rights,
Article 21 (“[I]n all criminal prosecutions, every man hath a right … to a speedy trial by
an impartial jury”) with United States Constitution, Sixth Amendment (“In all criminal
prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial
jury”). Mr. Kidder provides no reasoned justification for construing them differently.



                                             23
       In Wilkins, the defendant argued that the use of voter registration lists to populate

the jury pool from which the venire was drawn had the effect of excluding a cognizable

group – which he characterized as people who were qualified to vote, but not registered as

voters. Wilkins, 270 Md. at 66. The Court disagreed, on the basis that those who failed to

register to vote (1) varied from election to election, and (2) had no common interest apart

from “their failure to exercise their right of franchise at a given election.” Id. at 68 (quoting

United States v. Greenberg, 200 F. Supp. 382, 391 (S.D.N.Y. 1961)). Moreover, use of

voter registration lists ensured that the jury pool would include truly cognizable groups

defined by characteristics such as “race, sex, religion, national origin, or wealth.” Id. at

68-69 (quoting United States v. Van Allen, 208 F. Supp. 331, 335-36 (S.D.N.Y 1962)).

       By contrast, in King v. State, 287 Md. 530 (1980), the Court held that a significant

segment of society had been excluded as a result of a trial judge’s decisions to excuse some

prospective jurors for cause. In King, the defendant was charged with possession with

intent to distribute marijuana. During jury selection, the trial judge asked if anyone in the

venire felt that the law was wrong in prohibiting the use and possession of marijuana. 287

Md. at 532-34. Two prospective jurors indicated affirmative answers and, after further

questions about the nature of their respective beliefs, the trial judge, over a defense

objection, excused both of them for cause without any inquiry as to whether those views

would affect their ability to decide the case fairly and impartially.

       On appeal, this Court reversed the defendant’s conviction and remanded the case

for a new trial. The Court noted that a “significant segment of our society believes … that

the criminal laws relating to marijuana should be modified.” 287 Md. at 536. The Court


                                               24
considered whether the trial judge’s action excusing the two jurors for cause represented a

“systematic exclusion.” Id. at 538. The Court held that it was reversible error to exclude

a “significant part of the community” – i.e., “the entire class of prospective jurors” who

shared that belief – without inquiring as to whether individual members of that class could

be impartial. Id. at 539.

       Mr. Kidder analogizes this case to King. But King is inapposite for at least three

reasons. First, in King, the two prospective jurors were excused as a result of their

responses to a voir dire question and a few follow-up questions without any inquiry into

their ability to serve fairly and impartially. By contrast, none of the prospective jurors at

Mr. Kidder’s trial was excused simply because the prospective juror had indicated a

response to an initial voir dire question; all who indicated that they had a response to one

or more questions remained eligible to be seated on the jury. In the end, 14 of those

prospective jurors were questioned at some length individually, 10 advanced to the

peremptory strike stage of jury selection, and five ultimately served on the jury.

       Second, the prospective jurors excluded in King were linked by a common belief,

and in that belief represented, as this Court noted, a significant part of the community. Mr.

Kidder suggests that similar groups were excluded from his jury simply because they

indicated they had an answer to one of the 18 voir dire questions: those who “watch the

news, have strong feelings about crime, have ever been arrested, are members of law

enforcement, are related to members of law enforcement, have ever been the victim of, or

even witnessed a crime, or know prosecutors, defense attorneys, potential witnesses,

victims, or defendants.” However, he offers no analysis of how the respondents to these


                                             25
questions could be deemed to form any cognizable group. It seems implausible, for

example, that those who watch the news necessarily share similar attitudes, ideas, or

experiences. It is similarly difficult to imagine that people with strong feelings about drunk

driving or negligent homicide are a cognizable group.

       Third, and perhaps most importantly, no member of the panel indicated a response

to the question whether they had “strong feelings” about the crimes charged (or to eight

other voir dire questions, for that matter). Thus, in Mr. Kidder’s case and in contrast to

King, no cognizable group was defined by that question.

       Williams is illustrative of the distinction between this case and King. There, the

Court of Special Appeals assessed the same jury selection method as used in Mr. Kidder’s

trial and considered whether prospective jurors who responded to particular voir dire

questions, but were not questioned individually or considered at the later stage of jury

selection, constituted cognizable groups.      Williams, 246 Md. App. at 345-46.         The

intermediate appellate court concluded that there was no “common thread” of similarity in

attitudes, ideas, or experiences among the prospective jurors who were not selected for the

jury. Id. at 346. In Mr. Kidder’s case, too, no common thread is apparent.

       In any event, the selection method used by the trial judge in this case did not treat

those who responded to a particular voir dire question as a discrete group, cognizable or

otherwise. Substantial portions of the respondents to those questions that elicited more

than a few responses advanced to the second stage of jury selection, and several served on

the jury. For example, of the 14 members of the panel who indicated they knew one of the




                                             26
witnesses, seven were questioned individually, two were excused for cause, two were the

subject of peremptory strikes, and three served on the jury. See Appendix at pp. 2, 5-7.

        3.     Summary

        The jury selection method used by the trial judge in this case did not “exclude” from

the jury any members of the venire panel other than those who were excused for cause or

were subject to peremptory strikes. As in virtually every case in which a jury is selected,

some members of the panel were ultimately not reached as a result of the order in which

prospective jurors were considered in the two stages of jury selection. But that does not

mean that those prospective jurors were “excluded” from the jury. In any event, the record

in this case does not establish an exclusion of any “cognizable group” from Mr. Kidder’s

jury.

        The method of jury selection used in this case may be efficient, as it gives priority

to those prospective jurors who clearly will not be struck for cause. But it is likely not the

best method for achieving the kind of jury we seek. One may indulge the presumption that

prospective jurors answer questions honestly, but still be concerned that even honest and

unbiased jurors may be inattentive or distracted in the unfamiliar setting of jury selection.

This method of jury selection may unwittingly give priority to some prospective jurors who

failed to respond to the initial voir dire questions because they were inattentive. Inattention

is not a desirable characteristic in a juror, even if the juror is unbiased.24 Moreover, giving


        24
         As noted earlier, one of the prospective jurors who had not indicated an answer
to any voir dire question apologized to the trial judge that he had been sleeping during the
peremptory challenge stage of selection.



                                              27
certain prospective jurors a priority of any kind, however well intentioned, may be

inconsistent with the use of randomness in jury selection that reinforces the

representativeness and inclusiveness of juries. See American Bar Association, Principles

for Juries and Jury Trials (2016 rev.), Principle 10. Accordingly, trial judges should

refrain from using this method.

C.     Whether the Jury Selection Method Violated CJ §8-404(b)

       Mr. Kidder argues that the members of the jury panel in his case who indicated that

they had a response to a voir dire question, but who were not individually questioned by

the trial judge and did not advance to the second stage of jury selection, were

“constructively struck” in violation of CJ §8-404(b).25 That subsection states:

                    (b)     (1) Whenever more individuals than are needed
              to impanel a jury have been summoned, an individual may be
              excused but only in accordance with rule or other law.

                            (2) An individual who is summoned for jury
              service may be struck from a particular jury only:
                                    (i) In accordance with rule or other law,
              by a party on peremptory challenge;
                                    (ii) For good cause shown, by a trial judge
              on a challenge by a party: or
                                    (iii) Subject to paragraph (3) of this
              subsection, by a trial judge who finds that:
                                            1. The individual may be unable to
              render impartial jury service;

       25
          Mr. Kidder did not base his objection to the jury selection method on CJ §8-404(b)
in either the trial court or the Court of Special Appeals. It was raised for the first time in
questioning by this Court in oral argument. It might be argued that this ground was not
preserved for appeal. However, we requested, and received, supplemental briefing
concerning this statute. As indicated in the text, the statute simply reflects the
constitutional provisions, and accordingly we do not reject this argument for non-
preservation.



                                             28
                                            2. The individual’s service likely
              would disrupt the proceeding; or
                                            3. The individual’s service may
              threaten the secrecy of a proceeding or otherwise affect the
              integrity of the jury deliberations adversely.

                             (3) A trial judge may not strike an individual
              under paragraph (2)(iii)3 of this subsection, unless the judge
              states on the record:
                                    (i) Each reason for the strike; and
                                    (ii) A finding that the strike is warranted
              and not inconsistent with §§8-102(a) and (b) and 8-104 of this
              title.

                           (4) An individual struck under this subsection
              may serve on another jury for which the basis for the strike is
              irrelevant.

As noted in Part I.C of this opinion, this statute recognizes that prospective jurors may be

properly struck from consideration for a particular jury for cause (and even specifies some

types of cause) or by peremptory strike.

       The legislative history of this statute is instructive on whether the statute creates a

standard distinct from that set by the constitutional provisions. The predecessor of CJ §8-

404(b) was enacted in 1969 as Maryland Code, Article 51, §9. Chapter 408, Laws of

Maryland 1969. It is part of the law on which the Wilkins decision, discussed in Part III.B.1

of this opinion, was based. See Wilkins, 270 Md. at 63 (“In 1969, Maryland adopted a

uniform and comprehensive statute governing the selection of jurors,” citing Chapter 408).

In that decision, the Court noted that the statute incorporated the constitutional right to an

impartial jury drawn from a fair cross-section of the community.

       In 1973, as part of code revision, Article 51 became part of the then-new Courts &

Judicial Proceedings Article. In particular, Article 51, §9 was re-codified at that time as


                                             29
CJ §8-210(a)-(c). Chapter 2, §1, First Spec. Sess., Laws of Maryland 1973. As is generally

the case with code revision, the organization and style of the statute were modified with

little or no change in substance. See William H. Adkins II, Code Revision in Maryland:

the Courts and Judicial Proceedings Article, 34 Md. L. Rev. 1, 41 (1974) (“Chapter 408

has been transferred to the Courts Article virtually without change”). The Revisor’s Note

pointed out that a reference to “rules” as well as “laws” was added to the statutory reference

to permissible peremptory challenges. Chapter 2, §1, First Spec. Sess., Laws of Maryland

1973, Revisor’s Note, at pp. 275-76.

       In 2006, in a bill requested by the Judiciary, the General Assembly undertook

another revision and recodification of the statutes relating to juries. Chapter 372, Laws of

Maryland 2006. As part of that revision, the pertinent provision of CJ §8-210 was re-

codified as the current CJ §8-404(b). The committee notes reprinted in the session laws

state that CJ §8-404(b) is “new language derived from” the prior codification. In particular,

the new codification substituted the verb “strike” for the verbs “excuse,” “disqualify,” and

“exclude” with respect to the action taken by a trial judge in removing a prospective juror

for consideration for service on a particular jury. Chapter 372, Laws of Maryland 2006 at

p. 1987. Nothing in the committee notes or the legislative history of the statute suggests

that there was any intent to change the substance of the statute.

       Thus, the same standard applies in assessing Mr. Kidder’s argument under CJ §8-

404(b) as applies in assessing his constitutional argument. We have already determined,

in response to Mr. Kidder’s constitutional claim, that no prospective juror was excluded

from consideration for jury service other than those who were excused for cause or as a


                                             30
result of a party’s peremptory strike – both of which are permissible bases for a prospective

juror to be “struck” under CJ §8-404(b). In addition, in Wilkins, this Court held that, unless

excluded jurors were a cognizable class, there was no violation of a “constitutional or

statutory right,” alluding to the statute in which the predecessor of CJ §8-404(b) appeared.

270 Md. at 67 (emphasis added). Finally, our analysis of Mr. Kidder’s constitutional

argument was based in part on a trial judge’s discretion under the Maryland Rules and the

common law to designate the order in which prospective jurors are considered during jury

selection. We note that CJ §8-106 broadly states that “[n]othing” in Title 8 – the title that

governs jurors and jury selection and in which CJ §8-404(b) appears – “restricts the

inherent authority of a trial judge with regard to jurors.”

       We thus hold that the jury selection method used by the trial judge did not violate

CJ §8-404(b).

                                              IV

                                         Conclusion

       For the reasons set forth above, we hold that the method of jury selection used by

the trial judge did not violate Mr. Kidder’s constitutional right to an impartial jury drawn

from a fair cross-section of the community. Nor did it violate CJ §8-404(b). Nevertheless,

trial courts should refrain from using this method of jury selection as it uses a criterion for

re-ordering the jury panel – silence in response to initial voir dire questions – that, though

neutral on its face, may result in a jury that, though impartial, may not be as attentive and

engaged as we want our juries to be.




                                              31
JUDGMENT OF THE COURT OF SPECIAL APPEALS
AFFIRMED. COSTS TO BE PAID BY THE PETITIONER.




           32
                                        Appendix
I.        First Stage of Jury Selection

          A.    Voir Dire Questions

       The jury panel consisted of 60 individuals who had been summoned for potential
jury service at the trial. The trial judge asked the entire jury panel a series of 18 voir dire
questions, which he had previously reviewed and discussed with counsel. After each
question was asked, members of the panel were asked to stand if they had a response to the
particular question. The judge noted the jury number of each prospective juror who stood
and then, without further questioning of those jurors at that time, proceeded to ask the next
voir dire question.

       In total, 46 members of the panel indicated a response to one or more of the voir
dire questions. Fourteen members of the panel did not indicate a response to any of the
questions.

        The 18 questions posed by the trial judge are listed below, along with the number
of responses to each question (The juror numbers of those who responded to the question
are listed in parentheses and italics in numerical order). Record Extract at 50-67.

     1.         Do you know anything about this alleged incident, or have you seen or heard
                anything about it from any person or source including the Internet and news
                media?

                       13 responses.1

                (176, 207, 227, 314, 336, 337, 343, 345, 367, 388, 401, 406, 418)

     2.         Are you related by blood or marriage to the defendant, or do you know the
                defendant from any business or social relationship?

                       No responses.



          1
         Twelve jurors responded to question 1 when asked. A thirteenth juror gave a
belated response to question 1 after question 2 was asked.




                                              1
   3.        Do you know any of the counsel from any professional, business, or social
             relationship, or have you ever been represented in a legal matter by any of
             them?2

                    4 responses.

             (278, 300, 343, 378)

   4.        Do you know or are you familiar with Jose Eduardo Madrid Pineda through
             any contact or in any capacity?

                    No responses.

   5.        Do you know any of [the] witnesses in any capacity?

                    14 responses.

             (176, 207, 274, 283, 295, 300, 303, 327, 334, 346, 359, 375, 378, 406)

   6.        Would you give any greater or lesser credit or weight to the testimony of a
             police officer over that of a witness in another occupation merely because of
             his or her status as a police officer?

                    9 responses.

             (278, 283, 323, 336, 364, 374, 375, 388, 418)

   7.        Have any of you or any member of your immediate family – immediately
             family defined as spouse, parent, child, or spouse of a sibling – been (a) the
             victim of a crime similar to the crimes charged today; (b) a witness to a crime;
             (c) arrested for, charged with, or convicted of a crime other than a minor
             motor vehicle violation?

                    23 responses.

             (122, 176, 207, 273, 282, 283, 300, 307, 317, 323, 327, 330, 342, 356, 359,
             368, 378, 393, 395, 400, 401, 406, 420)


        2
       Question 3 was asked in two parts, with the trial court asking prospective jurors
who had responded to the first part to remain standing for the second part.



                                             2
8.    Do any of you have strong feelings about the crimes with which the
      defendant is charged?

             No responses.

9.    Have you or any member of your immediate family – again defined as
      spouse, parent, child or spouse of a sibling – ever been a member of a law
      enforcement agency?

             17 responses.

      (273, 278, 300, 303, 323, 327, 329, 337, 342, 348, 364, 374, 380, 383, 395,
      401, 418)

10.   Do you have a bias or prejudice either for or against the defendant?

             No responses.

11.   You must presume the defendant innocent of the charges now and throughout
      this trial unless and until after you have seen and heard all of the evidence
      and the State convinces you of the defendant’s guilt beyond a reasonable
      doubt. If you do not consider the defendant innocent now, or if you are not
      sure that you will require the State to convince you of the defendant’s guilt
      beyond a reasonable doubt, please stand.

             No responses.

12.   Do you draw any inferences of guilt from the mere fact that a person has been
      charged with a crime?

             No responses.

13.   Is there any member of the panel who would be prejudiced against the
      defendant because of the defendant’s race, color, religion, sexual orientation,
      appearance, or sex?

             No responses.




                                     3
14.   Do you have any urgent personal or business obligation that you cannot
      reschedule that could interfere with your ability to give your full attention to
      this trial?

              3 responses.

      (283, 336, 343)

15.   Do you have any physical or mental ailments or problems such as hearing,
      sight, or otherwise which would render you incapable of performing your
      duty as a juror in this case if selected?

              2 responses.

      (317, 346)

16.   Do you hold any moral, religious, or ethical conviction or belief that would
      prevent you from weighing the evidence and returning a fair and impartial
      verdict?

              1 response.

      (279)

17.   Is there anything not yet mentioned that could affect your ability to make a
      fair and impartial judgment in this case and could affect your ability to base
      your judgment solely on the evidence presented in the courtroom or to follow
      the law as the Court will instruct you?

              No responses.

18.   If you are selected as a juror in this case, will you render a fair and impartial
      verdict based upon the evidence presented in this courtroom and the law as
      it pertains to this particular case as instructed by the court?

              No responses.




                                      4
       B.     Individual Questioning and Challenges for Cause

        The trial judge calculated that a maximum of 24 prospective jurors would be needed
to select a jury of 12 plus one alternate, taking into account the number of peremptory
strikes that the parties were entitled to exercise.

       The trial judge noted that 14 of the prospective jurors had not responded to any of
the voir dire questions (and thus would not be the subject of a challenge for cause). He
said that he would conduct individual questioning of the panel members who had indicated
a response to one or more voir dire questions and entertain any challenges for cause as to
those panel members in order to identify 10 additional prospective jurors for the next stage
of jury selection.

       Proceeding in numerical order from lowest juror number, the trial judge conducted
individual questioning of prospective jurors who had indicated a response to one or more
voir dire questions. The trial judge asked for the individual’s answers to those voir dire
questions and then asked follow-up questions of his own or questions suggested by counsel.
The trial judge then entertained, and ruled on, any challenge for cause as to the particular
panel member. Once 10 such panel members had completed the process without being
struck for cause, the individual questioning of the venire members ceased.

      The juror numbers of those questioned and the results of that questioning are listed
below, in the order that they were questioned. Record Extract at 67-132.

       122           excused for cause
       176           qualified
       207           excused for cause
       227           qualified
       273           qualified
       274           qualified
       278           qualified
       279           excused for cause
       282           qualified
       283           excused for cause
       295           qualified
       300           qualified
       303           qualified
       307           qualified




                                             5
II.    Second Stage of Jury Selection

       Exercise of Peremptory Strikes

       The prospective jurors were then considered for peremptory strikes. Beginning in
numerical order from the lowest number, each of the prospective jurors who had qualified
for service on the jury stood and each party indicated whether it deemed the prospective
juror “acceptable” or would exercise a peremptory strike. If both parties deemed the
individual “acceptable,” the prospective juror was seated in the jury box. As the process
unfolded, the parties also had the opportunity to strike a juror from the jury box.

        Below is a list of the qualified prospective jurors, by juror number, considered at
this stage of the process and the results of the process. Because neither side exercised
peremptory strikes as to the alternate juror and thus three peremptory strikes were not used,
21 panel members were considered. Prospective jurors who had responded to voir dire
questions and had been questioned individually during the first stage of jury selection are
indicated in bold face type. Record Extract at 132-38.

       176    struck by defense
       227    struck by State
       260    initially seated, but later struck from box by State
       273    seated
       274    seated
       278    struck by defense
       282    seated
       295    seated
       296    seated
       299    seated
       300    struck by defense
       303    seated
       307    initially seated, but later struck from box by State
       309    initially seated, but later struck from box by State
       315    seated
       316    seated
       341    seated
       353    struck by defense
       362    seated
       365    seated
       371    seated as alternate




                                              6
III.   The Jury

       The jurors who sat on the jury are listed below, by seat number and juror number.
Jurors who responded to voir dire questions and were individually questioned are indicated
in boldface type.


       Seat         Juror No.

       1            365
       2            273
       3            274
       4            282
       5            295
       6            296
       7            299
       8            303
       9            362
       10           341
       11           315
       12           316

       Alternate    371




                                            7
Circuit Court for Worcester County
Case No. C-23-CR-18-000177

Argued: May 7, 2021
                                           IN THE COURT OF APPEALS

                                                OF MARYLAND

                                                     No. 53

                                               September Term, 2020
                                     ______________________________________

                                           JONATHAN TORIN KIDDER

                                                        v.

                                             STATE OF MARYLAND
                                     ______________________________________

                                               Barbera, C.J.
                                               McDonald
                                               Watts
                                               Hotten
                                               Getty
                                               Booth
                                               Biran,

                                                     JJ.
                                     ______________________________________

                                           Dissenting Opinion by Watts, J.,
                                                which Getty, J. joins.
                                     ______________________________________

                                               Filed: August 4, 2021
       Respectfully I dissent. Although the Majority concludes that the jury selection

process at issue in this case “is likely not the best method for achieving the kind of jury we

seek[,]” “may be inconsistent with the use of randomness in jury selection that reinforces

the representativeness and inclusiveness of juries[,]” and that “trial courts should refrain

from using this method of jury selection,” the Majority nonetheless concludes that the jury

selection process is permissible. Maj. Slip Op. at 27, 28, and 31. The Majority’s holding,

however, is inconsistent with our case law concerning review of a trial court’s conduct

during the voir dire process and Md. Code Ann., Cts. & Jud. Proc. (1974, 2013 Repl. Vol.)

(“CJ”) § 8-404(b)(2) governing jury selection, and the holding offends the principle of

equal justice. For the reasons set forth herein, I would hold that in employing a method of

jury selection that excluded prospective jurors from consideration solely because the jurors

responded to a voir dire question, the Circuit Court for Worcester County abused its

discretion and that the jury selection process used in this case should not be used in trial

courts in our State.1


       1
       In this case, we granted a petition for writ of certiorari filed by Jonathan Torin
Kidder, Petitioner, limited to the following question:

       Did the Court of Special Appeals err by upholding the trial court’s method
       of jury selection, which was disapproved but allowed in the Court’s reported
       decision in Williams v. State, 246 Md. App. 308 (2020), whereby the trial
       court excluded prospective jurors from the venire based on shared
       characteristics, without a finding of bias?

After oral argument, this Court issued an order permitting the parties to submit
supplemental briefing on the following question: “Did the trial court violate Md. Code
Ann., Cts. & Jud. Proc. § 8-404(b) in the method of jury selection used at the trial in this
case?”
       Reasonable minds would agree that the essence of the right to a fair trial involves

the selection of an impartial jury. Our case law makes clear that jurors may be excluded

or struck during the jury selection process only for specific reasons. In Pearson v. State,

437 Md. 350, 357, 86 A.3d 1232, 1236 (2014), we stated that on request, a trial court must

ask a voir dire question “if the voir dire question is reasonably likely to reveal specific

cause for disqualification.” (Cleaned up). We explained that: “There are two categories

of specific cause for disqualification: (1) a statute disqualifies a prospective juror; or (2) a

collateral matter is reasonably liable to have undue influence over a prospective juror.” Id.

at 357, 86 A.3d at 1236 (cleaned up). “The latter category is comprised of biases directly

related to the crime, the witnesses, or the defendant.” Id. at 357, 86 A.3d at 1236. The

exclusion of 19 prospective jurors in this case was not based on either a statute that

disqualified the jurors or a collateral matter that was reasonably likely to influence the


        The majority opinion purports to respond to two arguments raised by Kidder—that
the jury selection process “violated his right to a trial by a jury drawn from a fair cross-
section of the community as guaranteed by Article 21 of the Maryland Declaration of
Rights” and “that, in using this method, the trial judge impermissibly struck individuals
from his jury in violation of CJ §[]8-404(b).” Maj. Slip Op. at 17 (cleaned up).
        In his initial brief, Kidder contends that the jury selection process employed by the
circuit court excluded “significant parts of the community without a finding of bias and
was inconsistent with the policy that jurors be selected from a fair cross section of the
community.” The majority opinion answers Kidder’s argument by developing a test that
requires a defendant to prove that the method of jury selection did not systemically or
intentionally exclude prospective jurors who were part of a cognizable group. Our case
law demonstrates that this Court has found violations of the right to an impartial jury under
Article 21 during the jury selection process without employing the test developed by the
Majority. See Wright v. State, 411 Md. 503, 513, 515, 983 A.2d 519, 525, 526 (2009) and
Collins v. State, 452 Md. 614, 623, 158 A.3d 553, 559 (2017). The Majority’s test in this
case does not apply to determining a violation of a defendant’s right to an impartial jury
under Article 21 during the voir dire process for selection of a particular jury or a violation
of CJ § 8-404(b).

                                             -2-
juror. Instead, the circuit court excluded the jurors because they responded to voir dire

questions and the court refused to question them further to determine whether there was

any valid reason to strike the jurors from service on the jury.

                           Jury Selection Process in This Case

       To give a more detailed account of what occurred during the jury selection process

in this case, the following description is necessary. Prior to beginning jury selection, the

circuit court announced that the following jury selection process would be used. The circuit

court explained that 12 jurors and 1 alternate were needed and that each party had 4 strikes

(peremptory challenges) for the twelve jurors. The State had 1 challenge for an alternate

juror and the defense had 2.2 According to the circuit court, this resulted in a total number

of 24 jurors needed for the jury selection process. The court explained that it would ask

all of the voir dire questions and make note of any affirmative or negative responses by the

venire panel. After doing so, the court would determine whether there were 24 jurors who

had not answered affirmatively or negatively to any voir dire questions, i.e., whether there

were 24 jurors who had not answered any voir dire questions at all. The court stated that,

“[i]f they have not answered affirmatively or negatively, there would be no reason to bring


       2
        Under CJ § 8-420(c) and Maryland Rule 4-313(a)(1), each party is allotted four
peremptory challenges during jury selection where a defendant is not subject, on any single
count, to a sentence of at least twenty years of imprisonment. Given the offenses with
which Kidder was charged and the maximum penalties for those offenses, each party was
allotted four peremptory challenges. Under Maryland Rule 4-313(a)(4), for each alternate
juror to be selected, the State is allotted one additional peremptory challenge for each
defendant and each defendant is allotted two additional peremptory challenges. In this
case, one alternate juror was seated.




                                            -3-
them up to the bench for additional questioning[,] . . . then we can immediately go to

alternating strikes [(peremptory challenges)] to the selection process.”

       Before the jury selection process began, defense counsel objected to the circuit

court’s proposed method of jury selection, stating, among other things, that “the method in

question this morning essentially would prohibit individuals for benign reasons who would

otherwise have no issues sitting in judgment of a case like this.” Defense counsel argued:

       [C]ause challenges need[] to be raised by parties and ruled on by the Court.
       The procedure suggested by the Court, it would essentially be tantamount to
       the Court exercising sua sponte cause challenges without inquiring as to
       whether an individual would be unable to sit fairly and impartially in this
       case.

The circuit court overruled the objection, stating that it was not determining that “people

who have answered affirmatively or negatively to any question” were unqualified and

should be struck for cause.

       After posing a series of voir dire questions to the venire panel, the circuit court

determined that 46 of the 60 members of the venire panel had responded to at least one voir

dire question, leaving 14 jurors who had responded to no questions. Defense counsel again

objected to the process used by the circuit court and the court again overruled the objection.

In order to arrive at the number of 24 jurors it had determined necessary for the selection

process, the circuit court asked follow-up questions individually of 14 prospective jurors,

who had responded to at least one voir dire question and struck 4 of the 14 jurors for cause.

This left 10 jurors who had responded to voir dire questions but had not been struck for

cause to join the original 14 who had not responded to any voir dire questions, making a

total of 24 jurors who were deemed qualified to participate further in the jury selection


                                            -4-
process.

       The circuit court next began calling jurors in numerical order from the top of the

juror list for the parties to exercise their peremptory challenges. In doing so, the circuit

court skipped over 19 prospective jurors who had responded to at least one voir dire

question, and who had not been questioned individually and had not been struck for cause.

Specifically, in calling juror numbers for consideration, the circuit court skipped over

prospective jurors 314, 317, 323, 327, 329, 330, 334, 336, 337, 342, 343, 345, 346, 348,

356, 359, 364, 367, and 368. On brief in this Court, Kidder identified the above prospective

jurors by number as the jurors who were not permitted by the circuit court to be considered

further in the selection process after responding to one or more voir dire questions. In the

Appendix to the majority opinion, referring to what it labels the “Second Stage of Jury

Selection,” the Majority confirms, albeit inadvertently, that the information provided by

Kidder about the 19 jurors who were skipped over is correct. Maj. Slip Op. app. at 6. The

Majority states:

              Below is a list of the qualified prospective jurors, by juror number,
       considered at this stage of the process and the results of the process. Because
       neither side exercised peremptory strikes as to the alternate juror and thus
       three peremptory strikes were not used, 21 panel members were considered.
       Prospective jurors who had responded to voir dire questions and had been
       questioned individually during the first stage of jury selection are indicated
       in bold face type. Record Extract at 132-38.

              176    struck by defense
              227    struck by State
              260    initially seated, but later struck from box by State
              273    seated
              274    seated
              278    struck by defense
              282    seated


                                            -5-
              295    seated
              296    seated
              299    seated
              300    struck by defense
              303    seated
              307    initially seated, but later struck from box by State
              309    initially seated, but later struck from box by State
              315    seated
              316    seated
              341    seated
              353    struck by defense
              362    seated
              365    seated
              371    seated as alternate

Maj. Slip Op. app. at 6. Because the list of qualified jurors provided by the Majority starts

with juror 176 (who was struck by defense) and ends with juror 371 (who was seated as an

alternate), it can easily be seen that the jurors identified by Kidder on brief whose numbers

range from 314 to 368 were in fact deemed not qualified by the circuit court and excluded

from the selection process.     The circuit court excluded 19 prospective jurors from

consideration during the jury selection process without a finding of good cause or any

finding whatsoever, solely because they had responded to at least one voir dire question.

       In upholding the method of jury selection in this case, the logic of the majority

opinion is that because Kidder cannot prove that the jury selected was not a fair cross

section of the community, the selection process used, although disfavored, did not violate

his right to an impartial jury as guaranteed by Article 21 of the Maryland Declaration of

Rights or CJ § 8-404(b). See Maj. Slip Op. at 18-20, 30-31. In reaching this conclusion,

quoting Wilkins v. State, 270 Md. 62, 65, 310 A.2d 39, 40-41 (1973), a case that addresses

the fair cross section requirement for a county’s jury pool, the Majority states that “the



                                            -6-
requirement that a jury panel be drawn from a fair cross-section of the community ‘does

not mean, of course, that every jury must contain representatives of all social, religious,

racial, political and geographical groups of the community …. But it does mean that

prospective jurors shall be selected by court officials without systematic and intentional

exclusion of any of these groups.’” Maj. Slip Op. at 18-19 (ellipses in original). The

Majority next announces that an inquiry concerning the validity of a jury selection process

does not involve determining whether the jury selected contains a representative cross

section of the community but rather involves the following test: “(1) whether the method

of jury selection systematically or intentionally excluded certain prospective jurors; and

(2) if so, whether those excluded constitute a ‘cognizable group.”’ Maj. Slip Op. at 19-20.

According to the Majority, the defendant “bears the burden of establishing both

propositions.” Maj. Slip Op. at 20. The Majority reviews Wilkins and what the Majority

states is the legislative history of CJ § 8-404 and concludes that the same test applies in

determining whether the jury selection process violated a defendant’s constitutional right

to an impartial jury under Article 21 and in assessing whether the selection process violated

the statute, and along the way disputes that the 19 jurors were “excluded” from the jury

selection process. See Maj. Slip Op. at 29-31.

                      Abuse of Discretion and Prejudice Standard

       Even the State does not contend that a violation of CJ § 8-404(b) is determined by

the test set forth by the Majority, i.e., that a defendant must demonstrate the intentional and

systemic exclusion of a cognizable group of jurors to prove a violation of the statute.

Rather, in its supplemental brief, the State contends that Kidder has not established a


                                             -7-
violation of CJ § 8-404(b) because he has not demonstrated that the circuit court abused its

discretion and that the jury selection process caused prejudice. Citing State v. Cook, 338

Md. 598, 610, 659 A.2d 1313, 1319 (1995), the State argues that, even if the circuit court

violated CJ § 8-404(b), the violation does not merit reversal “if an unobjectionable jury is

afterwards obtained.” (Cleaned up). In making this argument, the State refers to Kidder’s

contention that that the jury selection process denied him a fair cross section of the

community as “a separate class-based argument that fails[.]”

       In Cook, 338 Md. at 607, 659 A.2d at 1318, we held

       that when a judge determines to remove a juror and substitute an alternate
       juror for a reason particular to that juror, whether the juror is removed based
       on the trial judge’s determination of the juror’s unavailability or
       disqualification or based on the judge’s determination of some other cause
       for the removal of the juror, the trial judge’s decision is a discretionary one
       and will not be reversed on appeal absent a clear abuse of discretion or a
       showing of prejudice to the defendant.

Our holding in Cook indicated that a trial judge’s decision to strike a juror with insufficient

cause would not be reversed in the absence of a clear abuse of discretion or a showing of

prejudice. This is very different than the test the Majority has announced will apply to

determine a violation of CJ § 8-404(b)(2). Adopting the Majority’s test and concluding

that a defendant must demonstrate the systematic or intentional exclusion of a cognizable

group from the jury selection process would render CJ § 8-404(b)(2)’s requirement that a

juror be struck from a particular jury only for cause meaningless and unenforceable. The

General Assembly could not have intended such a result.

       A trial judge’s decision to strike a juror is reviewed for an abuse of discretion. An

appellate court reviews for abuse of discretion a trial court’s decision to strike prospective


                                             -8-
jurors from a particular jury, i.e., to exclude prospective jurors from jury selection. In

Wright v. State, 411 Md. 503, 506-07, 983 A.2d 519, 520-21 (2009), we concluded that a

trial court’s “method of voir dire did not effectively ensure a fair and impartial jury,” as

required by the Sixth Amendment and Article 21, and we stated that “[w]e evaluate voir

dire methodology under an abuse of discretion standard.” (Citation omitted). In Wright,

id. at 515, 506-07, 983 A.2d at 526, 520-21, we held that a trial court exceeded its discretion

in “conduct[ing] voir dire by posing a roster of [seventeen] questions to the venire in quick

succession, and then permitting jurors to respond only after all questions had been asked.”

We determined that “[t]he presentation of a lengthy roster of questions to the venire,

without providing the opportunity to answer each question as it was posed, required each

venireperson to comprehend and retain far too much information to guarantee that the

questions were answered properly[,]” and we concluded that the voir dire process violated

the defendant’s right to a fair and impartial jury under the Sixth Amendment and Article

21. Id. at 509, 506-07, 983 A.2d at 522, 520-21. In Wright, id. at 507-08, 513, 983 A.2d

at 521-22, 525, in determining a violation of Article 21, we concluded that the trial court

abused its discretion using the method of voir dire described above and we rejected the

State’s contention that the defendant was not prejudiced.

       To be sure, here, the trial judge did not engage in the same method of questioning

the venire panel during voir dire, but in both Wright and this case, the judge’s manner of

conducting voir dire is at issue. In both cases, the defendant alleged a violation of Article

21. The idea of applying the test that the Majority has developed to determine a violation




                                             -9-
of Article 21 is not supported by our holding in Wright, let alone the idea of applying the

Majority’s test to determine a violation of CJ § 8-404(b)(2).3

       After Wright, in Collins v. State, 452 Md. 614, 617, 628, 158 A.3d 553, 555-56, 562

(2017), another case in which we considered whether the voir dire process violated a

defendant’s right to an impartial jury under the Sixth Amendment and Article 21, we stated

that a trial judge’s conduct of voir dire is reviewed for an abuse of discretion “and, when a

judge’s approach provides reasonable assurance that prejudice will be discovered, the



       3
       It is worth noting that, in Wright, 411 Md. at 514, 983 A.2d at 525, we set forth
two possible methods of conducting voir dire, stating:

       The key to an effective voir dire is allowing venirepersons the meaningful
       opportunity to digest the individual questions posed to them and to respond
       fully to each one while the question is at the forefront of their minds. For
       example, as is frequently done, the trial court may address a question to the
       venire as a whole, and then allow the panel members to respond to that
       individual question through a show of hands before moving on to the next
       one. The trial judge or the court clerk could make notes of which juror
       responded affirmatively to each question, and after all questions are
       completed, call those jurors who made an affirmative response to the
       bench for further inquiry. This process takes only moments longer than
       the procedure followed in this case. Alternately, a trial court could distribute
       a written list of questions to the venire prior to voir dire, and allow jurors the
       opportunity to note their answers as each question is asked. If this were done,
       jurors would have a reliable method of refreshing their memories about
       answers to the voir dire questions. These two methods, and no doubt several
       others, would ensure that voir dire serves its purpose without unduly
       impairing the laudable goal of judicial efficiency.

(Paragraph break omitted) (emphasis added). Nowhere in Wright did we state or imply
that it would be permissible for a trial court, during the first stage of jury selection, to not
ask prospective jurors who had responded to voir dire questions individual follow-up
questions, not entertain motions to strike the jurors for cause, and skip over the prospective
jurors during the second stage of jury selection process, all because the prospective jurors
had responded to at least one voir dire question.

                                             - 10 -
judge has acted within his or her discretion.” (Citation omitted). In Collins, id. at 621, 158

A.3d at 557-58, the defendant argued that the trial court abused its discretion in handling

the voir dire process and violated his right to an impartial jury by failing to invite members

of the venire panel who had provided affirmative responses to approach the bench for

follow-up questions and failing to inform them that they could request to answer questions

at the bench. During voir dire, the trial court asked follow-up questions in open court. See

id. at 619-20, 158 A.3d at 556-57.

       The contention in Collins was not that the trial court failed to ask follow-up

questions, but rather that the trial court asked such follow-up questions in open court and

not at the bench. In Collins, id. at 623, 158 A.3d at 559, we reiterated the well-established

principle that “we have said repeatedly that the trial judge is vested with broad discretion

in the conduct of voir dire, subject to reversal for an abuse of discretion.” (Citations

omitted). Quoting Wright, 411 Md. at 508, 983 A.2d at 522, we stated that the “trial court

reaches the limits of its discretion only when the voir dire method employed by the court

fails to probe juror biases effectively.” Collins, 452 Md. at 623, 158 A.3d at 559. In

Collins, id. at 628, 158 A.3d at 562, we ultimately concluded that the trial court did not

abuse its discretion in its manner of conducting voir dire. Although the outcome in Collins

was that there was no abuse of discretion, the principle is the same—in determining

whether there was a violation of Article 21, this Court reviews a trial court’s conduct of

voir dire for an abuse of discretion. The test the Majority has devised applies neither to

determining a violation of Article 21 during the voir dire process for a particular jury nor

to determining a violation of CJ § 8-404(b)(2). In sum, given that voir dire methodology


                                            - 11 -
is reviewed for an abuse of discretion where the Sixth Amendment and Article 21 are at

issue, see Wright, 411 Md. at 507, 983 A.2d at 521; Collins, 452 Md. at 623, 158 A.3d at

559, the same standard of review should apply to determining whether a circuit court

violated CJ § 8-404(b)(2) by striking prospective jurors from a particular jury in the

absence of the grounds set forth by that provision.

       Here, in skipping over the 19 prospective jurors who had responded to a voir dire

question, in seating the jury, the circuit court abused its discretion. The circuit court

ensured that the 19 jurors at issue would not be available for selection and excluded the

jurors in a manner that is not permitted under our case law and that violated CJ § 8-

404(b)(2), which provides:

       An individual who is summoned for jury service may be struck from a
       particular jury only:

              (i) In accordance with rule or other law, by a party on peremptory
       challenge;

              (ii) For good cause shown, by a trial judge on a challenge by a party;
       or

              (iii) Subject to paragraph (3) of this subsection, by a trial judge who
       finds that:

                     1. The individual may be unable to render impartial jury
              service;

                     2. The individual’s service likely would disrupt the proceeding;
              or

                    3. The individual’s service may threaten the secrecy of a
              proceeding or otherwise affect the integrity of the jury deliberations




                                           - 12 -
              adversely.[4]

        Indisputably, the circuit court failed to use any of the prerequisites necessary for

excluding a prospective juror from a particular jury under CJ § 8-404(b)(2). The circuit

court never gave the parties an opportunity to exercise peremptory challenges on any of

the 19 prospective jurors. The circuit court never gave the parties an opportunity to move

to strike any of the 19 prospective jurors for cause—much less found that any of the 19

prospective jurors’ responses to voir dire questions constituted good cause to strike them.

The circuit court never found that any of the 19 prospective jurors may have been unable

to render impartial jury service.5 By excluding the 19 prospective jurors without any

grounds for doing so, the circuit court clearly violated CJ § 8-404(b)(2) and rendered

meaningless its mandate that prospective jurors may be struck only under the

circumstances provided for by the statute. The circuit court violated the plain language of

CJ § 8-404(b)(2) and its obvious purpose of ensuring that prospective jurors are struck

from a venire panel only on a basis forth in the statute by the General Assembly and not



       4
         In turn, CJ § 8-404(b)(3) states that “[a] trial judge may not strike an individual
under paragraph (2)(iii)3 of this subsection, unless the judge states on the record: (i) Each
reason for the strike; and (ii) A finding that the strike is warranted and not inconsistent with
§§ 8-102(a) and (b) and 8-104 of this title.” (Paragraph breaks omitted). CJ § 8-
404(b)(2)(iii)3 and (b)(3) are not pertinent here because there is no indication that the
service of any of the 19 prospective jurors at issue may have “threaten[ed] the secrecy of a
proceeding or otherwise affect[ed] the integrity of the jury deliberations adversely.”
       5
         CJ § 8-404(b)(2)(iii) does not allow a circuit court to sua sponte strike a prospective
juror on the ground of a possible inability to render impartial jury service. CJ § 8-
404(b)(2)(iii) provides, among other things, that a juror may not be stuck from a particular
jury unless the “trial judge [] finds that[ t]he individual may be unable to render impartial
jury service[.]” (Emphasis added). The circuit court made no such finding as to any of the
19 prospective jurors at issue.

                                             - 13 -
for arbitrary and capricious, or perhaps other more troubling, reasons.

       In this case, the exclusion of the 19 prospective jurors resulted in prejudice. The

Majority seeks to minimize the circumstance that the circuit court excluded the 19

prospective jurors from the selection process by stating that, even if the circuit court had

not engaged in the instant method of jury selection, “most of those prospective jurors would

not have been considered for [Kidder’s] jury because they would not have been

reached.” Maj. Slip Op. at 20 n.20. According to the Majority, “only five additional jurors

with numbers greater than 314 were seated on the jury.” Maj. Slip Op. at 20 n.20. This

observation demonstrates that Kidder was prejudiced by the jury selection process. By the

Majority’s own admission 5 jurors with numbers higher than 314 were seated on the jury

rather than potentially 5 of the prospective jurors who were excluded by the circuit court

from the jury selection process.          As the Majority has acknowledged, although

inadvertently, the circuit court seated 5 jurors on the jury who might not otherwise have

been selected if the circuit court had allowed the 19 excluded jurors to participate in the

jury selection process. This is a demonstration of prejudice.

      Prospective Jurors Were Struck Within the Meaning of CJ § 8-404(b)(2)

       As a basic point, I disagree with the Majority’s conclusion that jurors were not

excluded, i.e., struck, from the jury selection process because they responded to voir dire

questions. The majority opinion determines that jurors were not excluded from the jury

selection process for responding to voir dire questions because “14 prospective jurors who

had responded to the trial court’s initial voir dire questions were, in fact, subject to further

questioning, [] 10 of those prospective jurors advanced to the peremptory strike stage, and


                                             - 14 -
[] five of them eventually were seated on Mr. Kidder’s jury[,]” and that because only 24 of

the 60 venire panel members were needed, “36 members of the panel would not be involved

in the second stage of jury selection.”6 Maj. Slip Op. at 22. The Majority raises red

herrings with these determinations. Contrary to the Majority’s reasoning, Kidder has never

contended that the 14 jurors who responded initially to voir dire questions and were asked

additional questions individually were excluded from the jury selection process. It is

undisputed that this group of 14 jurors was permitted to fully participate in the jury

selection process and that from this group the circuit court culled the additional 10 jurors

necessary to reach its goal of 24 qualified jurors. (Four of the 14 jurors were struck for

cause after individual questioning.) This group of 14 jurors is distinct from the 19 jurors

who answered voir dire questions, were never questioned individually or subject to any

motion to strike for cause, and who were not allowed to participate in the jury selection

process after responding to a voir dire question. Because the circuit court did not do the

same thing to other jurors who responded to a voir dire question does not mean that the

court did not improperly exclude the 19 jurors at issue in violation of CJ § 8-404(b)(2).

       The group of 19 jurors at issue have juror numbers higher than number 176, the first



       6
         The Majority notes that, at the outset of jury selection process, the circuit court
stated that, in engaging in its method of jury selection, the court was “not determining
qualified versus unqualified” and was “not even remotely close to determining[] that
people who have answered affirmatively or negatively to any question that they are not
qualified jurors, and that they should therefore be stricken for cause.” Maj. Slip Op. at 13.
Wisely, the Majority does not conclude that in skipping over the 19 prospective jurors, the
circuit court did not make a determination that the jurors were not qualified. It is plain that
had the jurors remained silent and not answered a voir dire question, the 19 jurors would
have been considered qualified to move on to the second stage of the jury selection process.

                                            - 15 -
juror number called for consideration during the second stage of the jury selection process,

and lower than number 371, the number of the alternate seated. Yet, a review of the

transcript reveals that the jurors were not included in the jury selection process even though

the circuit court began calling numbers at the top of the list, i.e., the lowest juror number

first. As such, the 19 jurors are not the equivalent of a hypothetical group of 36 jurors who

may randomly have not been reached in the jury selection process. The 19 jurors were

purposefully not allowed to be considered because they responded to a voir dire question.

       In short, the Majority’s reasoning that the instant method of jury selection did not

violate Article 21 and CJ § 8-404(b)(2) because the 19 prospective jurors at issue were not

“excluded” or struck from a particular jury is not persuasive. See Maj. Slip Op. at 22. The

19 prospective jurors at issue were most certainly excluded from the jury selection process

in this case and thereby effectively struck from the process. By skipping over the 19

prospective jurors, the circuit court intentionally excluded the jurors from the selection

process, guaranteeing that none of them would be part of the jury that was ultimately

seated. The 19 prospective jurors at issue were just as unable to be included in the jury as

the prospective jurors whom the circuit court officially struck for cause. The Majority’s

conclusion that the “prospective jurors were not ‘excluded’ from the jury; they simply were

not reached” is nothing more than an exercise in semantics.7 Maj. Slip Op. at 22.


       7
        The relevant definition of the word “exclude” in Merriam-Webster is “to bar from
participation, consideration, or inclusion[.]” Exclude, Merriam-Webster, https://www.
merriam-webster.com/dictionary/exclude [https://perma.cc/U4KX-ZQ7M]. The relevant
definition of the word “strike” in Merriam-Webster is to “delete” or “cancel[.]” Strike,
Merriam-Webster, https://www.merriam-webster.com/dictionary/strike [https://perma.cc/


                                            - 16 -
       I am unpersuaded by the position that the circuit court did not strike the 19

prospective jurors at issue because the circuit court merely took actions authorized by

Maryland Rule 4-312(f) and (g)(1). See Maj. Slip Op. at 22. Maryland Rule 4-312(f) and

(g)(1) provide that, before the exercise of peremptory challenges, a trial court shall

“prescribe the order to be followed in selecting individuals from the list[,]” Md. R. 4-

312(f), and that “[t]he individuals to be impaneled as sworn jurors, including any alternates,

shall be called from the qualified jurors remaining on the jury list in the order previously

designated by the trial judge[,]” Md. R. 4-312(g)(1). These provisions do not supersede

CJ § 8-404(b)(2) or authorize a circuit court to exclude prospective jurors because they

responded to a voir dire question. In other words, Maryland Rule 4-312(f) and (g)(1) do

not provide a green light for a trial judge to systematically strike jurors for any or no reason

at all. Maryland Rule 4-312(f) and (g)(1) do not authorize a circuit court to cherry-pick

which prospective jurors to use during the selection process. The Rules do not give a circuit

court a blank check to ignore its obligation to comply with CJ § 8-404(b)(2) and skip over,

i.e., strike, prospective jurors who respond to voir dire questions nor do the Rules require

that such a practice be upheld.

        More importantly, the instant method of jury selection did not involve prescribing


WA39-NGLS] (capitalization omitted). The legal definition of the word “strike” in
Meriam-Webster is “to remove (a prospective juror) from a venire[.]” Id. Similarly, the
definition of the word “strike” in Black’s Law Dictionary is “[t]o remove (a prospective
juror) from a jury panel by a peremptory challenge or a challenge for cause.” Strike (vb.),
Black’s Law Dictionary (11th ed. 2019). In this case, the circuit court’s exclusion of the
19 prospective jurors from consideration during the jury selection process was the
equivalent of deleting or removing them from the venire panel, i.e., excluding or striking
the jurors.

                                             - 17 -
the order to be followed in selecting prospective jurors from the list, for example, deciding

whether to call the juror numbers from the top or bottom of the list. Rather, the selection

process constituted knowingly excluding prospective jurors from the jury selection process

because the jurors responded to a voir dire question—a reason not permitted under CJ § 8-

404(b)(2). Nowhere in CJ § 8-404(b)(2) did the General Assembly state that a circuit court

may shorten the jury selection process by identifying through voir dire jurors who may

have life experiences and beliefs that require further questioning and simply exclude those

jurors from the selection process. It is precisely this type of mischief and even greater

potential harm that CJ § 8-404(b)(2) is meant to prevent.

             Relevant Case Law and Legislative History of CJ § 8-404(b)

       Our holding in Wilkins, 270 Md. 62, 310 A.2d 39, does not apply to determining

whether a trial court’s method of voir dire violates a defendant’s right to an impartial jury

under Article 21 or to CJ § 8-404(b). In Wilkins, 270 Md. at 63, 310 A.2d at 39, before

trial, the defendant challenged the jury array8 alleging that the use of the 1970 list of Prince

George’s County’s registered voters for the selection of jurors was a denial of due process.9

We observed that the precise issue raised by the defendant was a “novel one” in that the

question presented by the defendant’s challenge was: “Were the otherwise eligible voters

of Prince George’s County who failed to register for the 1970 election a cognizable or



       8
          It is clear from the circumstances of the case that the challenge to the “jury array”
did not involve a challenge to the particular jury chosen to serve in the case, but rather to
either the venire panel or an even larger group.
        9
          In Wilkins, 270 Md. at 63, 310 A.2d at 39, we adopted, with minor editing, the
reported opinion of the Court of Special Appeals on the issue before us.

                                             - 18 -
identifiable group or class for purposes of jury selection?” Id. at 66-67, 310 A.2d at 41. In

framing the issue, we explained that, if the eligible voters who failed to register “constitute

such a definitive class, use of the 1970 registered voters list systematically, if not

intentionally, excluded the class from jury service. If the nonregistered voters were not a

‘cognizable’ class, then their exclusion from jury service offended no constitutional or

statutory right possessed by the” defendant. Id. at 67, 310 A.2d at 41. In analyzing the

question, we noted:

              In 1969, Maryland adopted a uniform and comprehensive statute
       governing the selection of jurors throughout the political subdivisions of the
       State. The policy which underlies the statute is set forth in Code (1957, 1972
       Repl. Vol.) Art. 51, s 1 which reads as follows:

       ‘Whenever a litigant . . . is entitled to trial by jury, he shall have the right to
       a petit jury selected at random from a fair cross section of the citizens of this
       State resident in the county wherein the court convenes . . .. Whenever a
       person is accused of an indictable criminal offense . . ., he shall have the right
       to a grand jury selected at random from a fair cross section of the citizens of
       this State resident in the county wherein the court convenes . . .. All citizens
       of this State (1) shall have the opportunity to be considered for service on
       grand and petit juries in the courts of this State by maintaining their names
       on the roll of registered voters for State elections. . . .’

Wilkins, 270 Md. at 63-64, 310 A.2d at 40 (internal quotation marks and ellipses in

original) (footnote omitted). We observed that Art. 51, § 1 (the predecessor of CJ § 8-104,

which states that “[e]ach jury for a county shall be selected at random from a fair cross

section of the adult citizens of this State who reside in the county.”) incorporates the

constitutional requirement that a defendant is entitled to trial by a jury selected from a fair

cross section of the community. See Wilkins, 270 Md. at 64-65, 310 A.2d at 40. We

rejected the defendant’s challenge and concluded “that nonregistered voters [do not]



                                             - 19 -
constitute a cognizable group of persons in the community.” Id. at 68-69, 310 A.2d at 42.

This is the sum of the holding in Wilkins.

       The holding in Wilkins does not involve a challenge under Article 21 based on the

use of an improper voir dire method or the striking of an individual juror during the jury

selection process, let alone a violation of CJ § 8-404(b)’s predecessor (Art. 51, § 9). Even

the State recognizes that Kidder’s claim that the jury selection method in this case denied

him a fair cross section of the community was a separate class-based argument that did not

pertain to the allegation that the selection method violated CJ § 8-404(b). The holding in

Wilkins demonstrates that the test developed by the Majority—that the defendant must

prove a systemic or intentional exclusion of a cognizable group of the community—does

not apply to an allegation that a trial court’s voir dire method violated Article 21 and CJ §

8-404(b).

       Likewise, nothing in the legislative history of CJ § 8-404 that the Majority cites

leads to the conclusion that a violation of the statute is to be determined based on the

standard or test announced by the Majority, i.e., the systematic or intentional exclusion of

a cognizable group. See Maj. Slip Op. at 29-31. Rather, the legislative history of the

statute leads to exactly the opposite conclusion. In discussing the legislative history of CJ

§ 8-404, the Majority states that the earliest predecessor of the statute, Md. Code Ann., Art.

51, § 9, was “part of the law on which the Wilkins decision . . . was based.” Maj. Slip Op.

at 29 (citing Wilkins, 270 Md. at 63, 310 A.2d at 40). I, respectfully, disagree that Wilkins

provides any insight into the applicable legislative history of CJ § 8-404(b). As explained

above, our holding in Wilkins concerned a different statute altogether—Art. 51, § 1, a


                                             - 20 -
predecessor of CJ § 8-104, which “incorporate[d] the constitutional requirement that a

defendant is entitled to trial by a jury selected from a fair cross section of the community

in which he is being tried.” Id. at 64-65, 310 A.2d at 40 (cleaned up). Art. 51, § 1 was at

issue in Wilkins because the defendant contended that the use of the list of Prince George’s

County’s registered voters for selection of jurors in his county did not result in a group or

class of persons from a fair cross section of the community. See id. at 68, 310 A.2d at 42.

       Nowhere in Wilkins did we mention the predecessor of CJ § 8-404 in effect at the

time, which was Md. Code Ann., Art. 51, § 9. In other words, Art. 51, § 9 had nothing to

do with our holding in Wilkins. In Wilkins, we began our discussion of the relevant law

by observing that, “[i]n 1969, Maryland adopted a uniform and comprehensive statute

governing the selection of jurors throughout the political subdivisions of the

State.” Wilkins, 270 Md. at 63, 310 A.2d at 40 (cleaned up). In a footnote that immediately

followed that sentence, we provided the citation: “See Chap. 408 of the Acts of 1969, now

codified as Code (1957, 1972 Repl.Vol.) Art. 51, ss 1-13 incl.” Id. at 63 n.1, 310 A.2d at

40 n.1. Although we cited in a footnote the act through which the General Assembly

enacted thirteen statutes governing jury selection—i.e., “Chap. 408 of the Acts of 1969,

now codified as Code (1957, 1972 Repl.Vol.) Art. 51, ss 1-13 incl.[,]” id. at 62 n.1, 310

A.2d at 40 n.1—we did not address Art. 51, § 9 (CJ § 8-404’s predecessor) or quote any of

the language in that particular statute. In setting forth the legal backdrop in Wilkins, we

merely cited the act in which the General Assembly enacted multiple statutes governing

jury selection, including Art. 51, § 9. Nowhere in Wilkins did we quote, discuss, or purport




                                           - 21 -
to discuss Art. 51, § 9. Rather, our holding in Wilkins concerned Art. 51, § 1, the

predecessor of a different statute than CJ § 8-404.

       The majority opinion has not set forth anything in the legislative history of CJ § 8-

404 that would lead to the conclusion that the statute incorporates the standard that the

Majority wants to apply. All the Majority has done is suggest that a predecessor statute is

cited in one of our cases, Wilkins, and that is not entirely accurate. Art. 51, § 9 is not cited

in Wilkins. As explained, the overall act containing multiple statutes is simply cited in a

footnote. Even if Art. 51, § 9 had been mentioned in Wilkins, which it was not, that would

not be part of the legislative history of the statute. The predecessor statute would merely

have been mentioned in an opinion issued by this Court. That this Court might have

mentioned a statute in an opinion does not constitute legislative history of the statute. Such

a mention gives no indication of legislative intent. The point of examining the legislative

history of a statute is to ascertain and effectuate the intent of the General Assembly in

enacting or amending the statute. As we observed in State v. Thomas, 465 Md. 288, 301,

214 A.3d 132, 140 (2019), “[s]tatutory interpretation is an effort to discern and carry out

the intent of the Legislature.” “That effort begins with an examination of the statutory text,

usually continues with a review of the legislative history to confirm conclusions drawn

from or resolve questions raised by the text, and may also include consideration of the

consequences of alternative readings of the statute.” Id. at 301, 214 A.3d at 140 (citation

omitted). Our holding in Wilkins has nothing to do with CJ § 8-404 and, equally important,

our holding in Wilkins is not part of the statute’s legislative history.




                                             - 22 -
       In discussing the legislative history of CJ § 8-404, the Majority also refers to a

Committee Note regarding the 2006 amendments to CJ § 8-404. This Committee Note

supports the conclusion that the standard for determining a violation of CJ § 8-404(b)(2) is

not the same as the standard for determining a violation of CJ § 8-104. Regarding the 2006

amendments to CJ § 8-404, the Committee Note states that, in CJ § 8-404(a), (b)(2), (b)(3),

(b)(4), and (c)(1), “references to a ‘trial’ judge and to ‘strik[ing]’ an individual [were]

substituted for the former reference to the individual being ‘excused’ or ‘disqualified,

excused, or excluded’ by ‘the court’ then defined as a ‘circuit court’ to distinguish actions

of a bench, jury commissioner, or jury judge.” 2006 (Reg. Sess.) Md. Laws 2019, 1987

(Vol. III, Ch. 372, H.B. 1024) (first alteration in original). CJ § 8-404 applies to broader

circumstances than a trial judge striking a prospective juror from a jury under CJ § 8-

404(b)(2). CJ § 8-404(b)(1) provides that “[w]henever more individuals than are needed

to impanel a jury have been summoned, an individual may be excused but only in

accordance with rule or other law.” The Committee Note refers to changes to provisions

within CJ § 8-404 other than CJ § 8-404(b)(1).

        It is clear that CJ § 8-404(b)(1) pertains to the authority of jury commissioners and

jury judges to excuse people who were summonsed for jury duty and as amended CJ § 8-

404(b)(2) pertains to the authority of a trial judge to strike an individual from a particular

jury. Commonsensically, if an individual who was summonsed for jury duty may be

excused by jury commissioners and jury judges under CJ § 8-404(b)(1) “only in accordance

with rule or other law[,]” a trial judge’s authority to strike a juror under CJ § 8-404(b)(2)

is intended to be limited to the grounds set forth by law in that paragraph of the statute. It


                                            - 23 -
can readily be seen that the overall intent of the 2006 amendment to CJ § 8-404 as reflected

in the Committee Note was to ensure that prospective jurors are excused from jury service

or struck from a particular jury only for reasons based in law.

       In its supplemental brief, even the State asserts that, in light of the Committee Note,

it appears that CJ § 8-404(b)(1) applies to jury commissioners and jury judges, whereas CJ

§ 8-404(b)(2) and (b)(3) apply to parties and trial judges.            The Committee Note

demonstrates that CJ § 8-404(b)(2) was amended to include the word “struck” to make

clear that the provision applies to trial judges during the selection of a particular jury, as

opposed to jury commissioners or jury judges during the assembly of a jury pool. By

amending CJ § 8-404(b)(2) to refer to a trial judge and to striking a juror, the General

Assembly made clear its intent for CJ § 8-404(b)(2) to apply to the conduct of trial judges

striking jurors in the selection of a particular jury, which indicates that a violation of CJ §

8-404(b)(2) would not be controlled by the same standard for determining whether a fair

cross section of the community is represented in a jurisdiction’s jury pool under CJ § 8-

104.

       Determining a violation of CJ § 8-104 and CJ § 8-404(b) are two separate matters.

A determination that the requirement of CJ § 8-104 has been met does not absolve the

circuit court of violating CJ § 8-404(b)(2) or, for that matter, of engaging in a jury selection

practice that should not be permitted in Maryland. CJ §§ 8-104 and 8-404(b)(2) set forth

different requirements, and both must be separately complied with. Even where the

requirements of CJ § 8-104 have been satisfied with respect to the venire panel, CJ § 8-




                                             - 24 -
404(b)(2) sets forth additional protections that prohibit a trial court from excluding

prospective jurors from jury selection without a basis specified by the statute.

       Consequences of Legitimizing Jury Selection Process Used in This Case

       Unfortunately, in this case, the Majority seemingly adopts the Court of Special

Appeals’s holding in Williams v. State, 246 Md. App. 308, 340, 228 A.3d 822, 840 (2020)

that the instant method of jury selection, though disfavored, is not per se impermissible.10

See Maj. Slip Op. at 26. Playing down the consequences, the Majority cautions that the

selection process used by the circuit court in this case could result in a jury that “may not

be as attentive and engaged as we want our juries to be.” Maj. Slip Op. at 31. In Williams,

Md. App. at 320, 228 A.3d at 828-29, though, the Court of Special Appeals warned that



       10
         The same circuit court judge presided over the trials in this case and in Williams,
246 Md. App. 308, 228 A.3d 822. In each case, the circuit court judge indicated that the
instant method of jury selection was referenced in a list of common methods of jury
selection in the 2015-2016 Report of the Special Committee on Voir Dire of the Maryland
State Bar Association. See id. at 326, 228 A.3d at 832. The list of common methods of
jury selection to which the circuit court referred, however, was not part of the report itself.
See Maj. Slip Op. at 11 n.6. The list of common methods of jury selection was a separate
document. The list did not in any way endorse the instant method of jury selection. Rather,
the reference to the instant method of jury selection expressly stated that “only a few
judges” used the method. In Williams, 246 Md. App. at 347 & n.4, 228 A.3d at 844-45 &
n.4, the Court of Special Appeals expressly stated that the 2015-2016 Report of the Special
Committee on Voir Dire of the Maryland State Bar Association had been superseded by
the 2018 version of the “Maryland State Bar Association’s publication Jury Selection
Questions for Criminal and Civil Trials[,]” which left out the reference to the instant
method of jury selection. See also The Maryland State Bar Association, Inc., Model Jury
Selection Questions for Criminal Trials, MJSQ MD-CLE 1, Model Jury Selection
Questions for Civil Trials, MJSQ MD-CLE 37 (2018). The Court of Special Appeals stated
that the instant method of jury selection was omitted from the Maryland State Bar
Association’s publication, in its view, “for good reason” and observed that “the purpose of
voir dire is not to select a jury of people who are pristinely or ignorantly unaware[.]”
Williams, 246 Md. App. at 347, 228 A.3d at 844-45.

                                            - 25 -
“the method used to select the jury in this case risks excluding members of the venire in

ways the Constitution forbids and, as a result, seems to undermine the judicial economy

objectives it seeks to achieve.” Nonetheless, the Majority upholds this method of jury

selection.

       We should not approve a method of jury selection that, as the Majority and the Court

of Special Appeals have expressly acknowledged, “trial courts should refrain from

using[,]” Maj. Slip Op. at 31, and is disfavored and undesirable, see Williams, 246 Md.

App. at 320, 228 A.3d at 828-29. Given that, as the Majority indicates, trial courts should

refrain from engaging in this method of jury selection, our holding should be that this

method of jury selection is not permitted. It is obvious that the method of jury selection

used in this case may potentially be used to cause even more harm than what occurred here

and in Williams.

       In addition to sanctioning a jury selection process that is rife for great misuse and

violates CJ § 8-404(b)(2), the reasoning of the Majority in this case is unpersuasive

because, under the standard that the Majority adopts—that a defendant must prove

systematic or intentional exclusion of a cognizable group from the jury selection process

see Maj. Slip Op. at 20—few, if any, defendants would be able to prove that the instant

method of jury selection actually met the standard. Where a trial court excludes without

further questioning jurors who responded to voir dire questions, there will be little to no

information that can be known about the jurors who were excluded, except that they

responded to certain voir dire questions. One of the negative consequences of the instant

method of juror selection is that it deprives an appellate court of any information to


                                           - 26 -
consider when deciding whether it was appropriate for jurors to have been struck.

       A defendant will be unlikely to ever prove the intentional or systemic exclusion of

a cognizable group from the jury selection process. Even in the event, for example, that

all or most jurors excluded by the selection process are members of an identifiable race or

gender, under the Majority’s reasoning a defendant would be unlikely to be able to prove

intentional exclusion of a cognizable group by a trial court. Using the Majority’s standard,

with this method of jury selection, a defendant’s counsel would be required to observe the

venire panel during voir dire and gather information about the characteristics of the

prospective jurors who were excluded and the questions that they responded to in an

attempt to determine whether the information gathered produced evidence of the systemic

exclusion of a cognizable group. It would be an understatement to say that this would be

difficult to do.

       On a related note, quoting Wilkins, 270 Md. at 65, 310 A.2d at 40-41, the Majority

states that “the requirement that a jury panel be drawn from a fair cross-section of the

community ‘does not mean, of course, that every jury must contain representatives of all

social, religious, racial, political and geographical groups of the community …. But it does

mean that prospective jurors shall be selected by court officials without systematic and

intentional exclusion of any of these groups.’” (Ellipses in original). Maj. Slip Op. at 18-

19. Plainly, this language taken from Wilkins does not apply to the selection of a particular

jury in an individual case. We have long recognized the use of Batson challenges11 to



       11
            Batson v. Kentucky, 476 U.S. 79 (1986).

                                            - 27 -
prohibit parties from using peremptory challenges impermissibly to exclude individual

members of a venire panel from a particular jury. We do not require the proponent of a

Batson challenge to prove a systemic or intentional exclusion of a cognizable group.

          There is no realistic process by which a defendant might go about satisfying the test

that the majority opinion sets forth. Under the Majority’s standard, assuming a defendant’s

counsel could gather sufficient information during the voir dire process to raise a challenge,

a defendant’s counsel would be unable to question the trial judge as to the trial judge’s

reason for using the jury selection process at issue or excluding the prospective jurors in

question. This is unlike the process where a party moves to strike an individual juror and,

if the request is denied, a record is available for an appellate court to review the trial court’s

ruling.

          In this case, though, in addition to the prejudice discussed above, it can be seen that

the circuit court’s violation of CJ § 8-404(b)(2) had identifiable consequences. The jury

was empaneled from a group of 24 prospective jurors, of whom 14—more than half—had

not responded to any voir dire questions. What is known of the jurors who did not respond

to voir dire questions and who were seated as jurors is that they had limited experience

with the criminal justice system or as the Majority acknowledges that the jurors may have

been inattentive or not listening to the voir dire questions. See Maj. Slip Op. at 27 n.24,

31. For example, none of the 14 prospective jurors acknowledged having been the victim

of a crime similar to the ones Kidder was charged with, or having an immediate family

member who had been the victim of a crime similar to the ones with which Kidder was

charged. None of the 14 prospective jurors acknowledged having been a witness to a crime;


                                               - 28 -
having been arrested for, charged with, or convicted of a crime other than a minor motor

vehicle violation; or having an immediate family member who met either of these criteria.

None of the 14 prospective jurors acknowledged having been, or having an immediate

family member who had been, a member of a law enforcement agency.12

       On the other hand, what is known about the 19 jurors who were excluded from the

jury selection process is that they responded to at least one voir dire question concerning,

for instance, having been a victim of crimes similar to the ones Kidder was charged with

in this case or having an immediate family member who had been, or having been a witness

to a crime, or having been arrested, charged, convicted of a crime, or having an immediate

family member who had been. The instant method of jury selection favored the selection

of jurors with less relevant life experience or experience with the criminal justice system

over jurors with potentially more or broader such experience who may not have been struck

for cause had the circuit court complied with CJ § 8-404(b)(2). In this sense, at a minimum,

the jury selection process offends the principle of equal justice and the concept of the

random selection of juries.

       By condoning the instant method of jury selection, the Majority endorses a

disfavored method of jury selection that violates Article 21 and CJ § 8-404(b)(2) and risks


       12
         No prospective juror responded to the following three voir dire questions: “Do any
of you have strong feelings about the crimes with which the defendant is charged?”; “[A]re
you related by blood or marriage to the defendant, or do you know the defendant from any
business or social relationship?”; and “[D]o you know or are you familiar with [the victim]
through any contact or in any capacity?” The circumstance that no prospective juror
responded to these voir dire questions in this case is mere happenstance; the instant method
of jury selection would have excluded a prospective juror who responded to any voir dire
question.

                                           - 29 -
excluding jurors from the jury selection process in a manner that is antithetical to the

concept of equal justice. Although the Majority says that trial judges should refrain from

using it, in legitimizing this practice the Majority makes it more likely that the practice will

be used in Maryland circuit courts and increases the likelihood that defendants will not

receive fair trials in our State.

       For the above reasons, respectfully, I dissent.

       Judge Getty has authorized me to state that he joins in this opinion.




                                             - 30 -